Case 1:18-cr-00457-AJT Document 333 Filed 07/18/19 Page 1 of 141 PageID# 4187

                                                                       659


    1                      UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF VIRGINIA
    2                           ALEXANDRIA DIVISION

    3   UNITED STATES OF AMERICA,           )   Case 1:18-cr-00457
                                            )
    4                      Plaintiff,       )
                                            )
    5           v.                          )   Alexandria, Virginia
                                            )   July 18, 2019
    6   BIJAN RAFIEKIAN,                    )   9:00 a.m.
                                            )
    7                      Defendant.       )   Day 4 (AM Session)
                                            )   Pages 659 - 799
    8

    9                           TRANSCRIPT OF TRIAL

   10              BEFORE THE HONORABLE ANTHONY J. TRENGA

   11                 UNITED STATES DISTRICT COURT JUDGE

   12                                  AND A JURY

   13

   14

   15

   16

   17

   18

   19

   20

   21

   22

   23

   24

   25       COMPUTERIZED TRANSCRIPTION OF STENOGRAPHIC NOTES


          Rhonda     F.   Montgomery    OCR-USDC/EDVA      (703)   299-4599
Case 1:18-cr-00457-AJT Document 333 Filed 07/18/19 Page 2 of 141 PageID# 4188

                                                                       660


    1   APPEARANCES:

    2   FOR THE UNITED STATES OF AMERICA:

    3         JAMES P. GILLIS, ESQUIRE
              EVAN N. TURGEON, ESQUIRE
    4         JOHN T. GIBBS, ESQUIRE
              S. KATE SWEETEN, ESQUIRE
    5         OFFICE OF THE UNITED STATES ATTORNEY
              2100 Jamieson Avenue
    6         Alexandria, Virginia 22314
              (703) 299-3700
    7
        FOR BIJAN RAFIEKIAN:
    8
              ROBERT P. TROUT, ESQUIRE
    9         TROUT, CACHERIS & SOLOMON, PLLC
              1627 I Street, N.W., Suite 1130
   10         Washington, D.C. 20006
              (202) 464-3300
   11
              MARK J. MACDOUGALL, ESQUIRE, PRO HAC VICE
   12         STACEY H. MITCHELL, ESQUIRE, PRO HAC VICE
              JOHN C. MURPHY, ESQUIRE, PRO HAC VICE
   13         JAMES E. TYSSE, ESQUIRE
              AKIN, GUMP, STRAUSS, HAUER & FELD, LLP
   14         Robert S. Strauss Building
              1333 New Hampshire Avenue, N.W.
   15         Washington, D.C. 20036-1564
              (202) 887-4000
   16
        THE DEFENDANT, BIJAN RAFIEKIAN, IN PERSON
   17

   18

   19

   20

   21

   22

   23

   24

   25


          Rhonda   F.   Montgomery     OCR-USDC/EDVA       (703)   299-4599
Case 1:18-cr-00457-AJT Document 333 Filed 07/18/19 Page 3 of 141 PageID# 4189

                                                                       661


    1                                 I N D E X

    2   GOVERNMENT'S WITNESS                   EXAMINATION               PAGE

    3   Greg Lowman                            Direct                    677
                                               Cross                     695
    4
        James Courtovich                       Direct                    698
    5                                          Cross                     734
                                               Redirect                  755
    6
        Bryan T. Alfredo                       Direct                    765
    7                                          Cross                     788

    8

    9

   10

   11

   12

   13

   14

   15

   16

   17

   18

   19

   20

   21

   22

   23

   24

   25


          Rhonda   F.   Montgomery     OCR-USDC/EDVA       (703)   299-4599
Case 1:18-cr-00457-AJT Document 333 Filed 07/18/19 Page 4 of 141 PageID# 4190

                                                                       662


    1         (The jury and Mr. Turgeon are not present.)

    2               THE CLERK:       Criminal Case 1:18-cr-457, United

    3   States v. Bijan Rafiekian.

    4               Counsel, will you please note your

    5   appearances for the record.

    6               MR. GILLIS:       Good morning, Your Honor.            Jim

    7   Gillis and John Gibbs for the United States.                Your

    8   Honor, Mr. Turgeon had some sort of family emergency.

    9   I don't know what it was.

   10               THE COURT:       All right.

   11               MR. GILLIS:       I ask the Court's permission for

   12   him to be able to enter the well --

   13               THE COURT:       Yes.

   14               MR. GILLIS:       -- when he's able to arrive.

   15               THE COURT:       Of course.

   16               MR. GILLIS:       Thank you.

   17               MR. GIBBS:       Good morning.

   18               THE COURT:       Good morning.

   19               MR. MACDOUGALL:         Good morning, Your Honor.

   20   Mark MacDougall for the defendant, Bijan Rafiekian, who

   21   is here in court today, along with Robert Trout, Stacey

   22   Mitchell, and James Tysse.

   23               THE COURT:       All right.     Welcome to everyone.

   24               Does either side have any issues they want to

   25   raise?


          Rhonda   F.   Montgomery     OCR-USDC/EDVA       (703)   299-4599
Case 1:18-cr-00457-AJT Document 333 Filed 07/18/19 Page 5 of 141 PageID# 4191

                                                                       663


    1                Mr. Gillis.

    2                MR. GILLIS:       Your Honor, the Court had asked

    3   for a list of exhibits that we planned to ask Special

    4   Agent Alfredo about.

    5                THE COURT:       All right.

    6                MR. GILLIS:       In truth, they're not all

    7   intended for summary purposes, and there's very few.                    I

    8   can cite the Court to some cases --

    9                THE COURT:       All right.

   10                MR. GILLIS:       -- that permit that sort of

   11   testimony.

   12                THE COURT:       Are you going to give me a list

   13   of the exhibits?

   14                MR. GILLIS:       I can do that first.

   15                May I give that to Mr. Burns, please?

   16                THE COURT:       All right.

   17         (Documents are given to the Court.)

   18                THE COURT:       All right.    Have you provided a

   19   copy to the defense?

   20                MR. GILLIS:       I e-mailed it last night and

   21   then early this morning.

   22                THE COURT:       All right.

   23                MR. GILLIS:       Would you like to hear any

   24   argument?

   25                THE COURT:       Yes.


          Rhonda    F.   Montgomery     OCR-USDC/EDVA      (703)   299-4599
Case 1:18-cr-00457-AJT Document 333 Filed 07/18/19 Page 6 of 141 PageID# 4192

                                                                       664


    1               MR. GILLIS:       So, Your Honor, we have a couple

    2   of cases here addressing specifically summary testimony

    3   by an agent in a complex case such as this one, and one

    4   is in the -- actually, I can hand up clean copies for

    5   the Court through Mr. Burns.

    6               Thank you.

    7         (Documents are given to the Court.)

    8               THE COURT:       Thank you.

    9               MR. GILLIS:       So, Your Honor, I had provided a

   10   copy of these to defense counsel as well.

   11               THE COURT:       All right.

   12               MR. GILLIS:       In that Fifth Circuit case,

   13   United States v. Baker, 923 F.3d 390, a 2019 case from

   14   the Fifth Circuit, on page 8 of the Westlaw printout,

   15   that bottom paragraph there notes:             The agent's

   16   testimony that tied specific, already-admitted exhibits

   17   to the substantive indictment counts listed on a

   18   demonstrative chart is summary testimony.               Such

   19   testimony is permissible in complex cases with

   20   voluminous evidence.

   21               I submit that this is such a case, Your

   22   Honor.

   23               And then in the Fourth Circuit -- I guess I

   24   should have started off with that one.              The Fourth

   25   Circuit is United States v. Janati.             That's 374 F.3d


          Rhonda   F.   Montgomery     OCR-USDC/EDVA       (703)   299-4599
Case 1:18-cr-00457-AJT Document 333 Filed 07/18/19 Page 7 of 141 PageID# 4193

                                                                       665


    1   263, a 2004 decision.         On page 11 of the Westlaw

    2   printout, at the bottom of page 10 onto the top of

    3   page 11, it speaks of summaries may include witnesses'

    4   conclusions or opinions or they may reveal inferences

    5   drawn in a way that would assist the jury.                 Of course,

    6   it makes note that it's always within the discretion of

    7   the Court.

    8                Then in that first complete paragraph in the

    9   second column of page 11, the Fourth Circuit says,

   10   "Moreover, when the government prosecutes a conspiracy

   11   involving a series of crimes -- alleged by the

   12   government in this case to number more than 1300" -- of

   13   course, that's not the case here -- "the government

   14   must be given additional latitude during trial to carry

   15   its burden of proof.         Similarly, when it is faced with

   16   a difficult task of proving implied intent, it must

   17   also be given some extra latitude to distinguish

   18   purposeful conduct from mistake."

   19                So we submit, Your Honor, that this brief

   20   summary testimony by the agent would be perfectly

   21   appropriate.

   22                Truthfully, as the Court will see, not all of

   23   those exhibits are intended to be summaries as much as

   24   just to remind the jury where we are in the story, to

   25   give background to what the agent will then testify


          Rhonda   F.   Montgomery     OCR-USDC/EDVA       (703)    299-4599
Case 1:18-cr-00457-AJT Document 333 Filed 07/18/19 Page 8 of 141 PageID# 4194

                                                                       666


    1   concerning specific things that he observed or searched

    2   for in the electronic evidence of this case.

    3                THE COURT:        His testimony is to summarize the

    4   documents as opposed to essentially presenting a

    5   narrative supported by documents?

    6                MR. GILLIS:        No.     Exactly.   He's not going to

    7   provide a narrative supported by documents.

    8                THE COURT:        Right.

    9                MR. GILLIS:        I think the Court will agree

   10   that -- if permitted, the Court will agree that they're

   11   really intended only to orient the jury to the

   12   testimony that he's about to provide.

   13                THE COURT:        All right.     Mr. Trout.

   14                MR. TROUT:        Thank you, Your Honor.

   15                We're opposed to the summary witness.              Your

   16   Honor, I think if the Court -- if I could refer the

   17   Court to United States v. Johnson, a Fourth Circuit

   18   case from 1995, I think it speaks to the prejudices

   19   that can occur.        I think it's typically what I

   20   believe --

   21                THE COURT:        What's the cite on Johnson?         Oh,

   22   I see it.        It's 54 F.3d 1150.

   23                MR. TROUT:        Yes, at 1167.

   24                Your Honor, the length of the trial is

   25   obviously a consideration.              We've had two days of


          Rhonda    F.    Montgomery     OCR-USDC/EDVA      (703)   299-4599
Case 1:18-cr-00457-AJT Document 333 Filed 07/18/19 Page 9 of 141 PageID# 4195

                                                                       667


    1   testimony.      The number of witnesses testifying is a

    2   consideration.      We've had actually not many witnesses.

    3   There has been one witness already who has been

    4   essentially a summary witness.           That was Grant Smith

    5   who went through various financial documents and just

    6   kind of highlighted the financial documents.

    7                This is just not a complex case that would

    8   call for a summary witness.          I think if you look at the

    9   exhibits that the government wants to use, what is

   10   evident is that they want to essentially take this type

   11   of evidence that might be an e-mail with lots of

   12   hearsay and maybe this financial document over here and

   13   piece it all together, really, the obligation of

   14   counsel in closing argument.           They're really trying to

   15   essentially summarize their case a second time -- or a

   16   first time in advance of the closing argument.

   17                I think what you will see with the documents

   18   is that some of them, many of them, are being

   19   offered -- that there's going to be testimony about

   20   them in order to essentially show again to the jury

   21   communications from Alptekin which are hearsay, and

   22   they will -- it will have the effect -- no matter what

   23   sort of instructions the Court gives, it will have the

   24   effect of essentially emphasizing the inadmissible

   25   hearsay.


          Rhonda   F.   Montgomery     OCR-USDC/EDVA       (703)   299-4599
Case 1:18-cr-00457-AJT Document 333 Filed 07/18/19 Page 10 of 141 PageID# 4196

                                                                        668


    1                So we do not believe that this is a case

    2   where a summary witness is called for.              We don't

    3   understand how Special Agent Alfredo really has any new

    4   information, new evidence to present.

    5                THE COURT:        All right.

    6                MR. GILLIS:        Your Honor, if I just may

    7   respond?

    8                THE COURT:        Yes.   Mr. Gillis, just so I'm

    9   clear, all the exhibits that you've listed in what

   10   you've given the Court, those are in evidence or will

   11   be in evidence?

   12                MR. GILLIS:        They're in evidence.       He's going

   13   to introduce a couple of them himself, but they are

   14   otherwise -- they will be in evidence.              They either

   15   already are -- and I can identify those that aren't in

   16   evidence.        There will be two or three that will be

   17   introduced by Special Agent Alfredo.

   18                His testimony is certainly going to be

   19   90 percent substantive concerning his own observations

   20   based upon the evidence.

   21                THE COURT:        Observations of what?

   22                MR. GILLIS:        Observations that he made

   23   concerning the electronic evidence and certain word

   24   searches that he did and what he found or didn't find

   25   in the searches of all of this electronic evidence of


          Rhonda    F.    Montgomery     OCR-USDC/EDVA     (703)   299-4599
Case 1:18-cr-00457-AJT Document 333 Filed 07/18/19 Page 11 of 141 PageID# 4197

                                                                        669


    1   which there is about 28,000 e-mails, all of which the

    2   defense has and in a form that they, too, can do their

    3   own word searches for.

    4                THE COURT:        Which of these exhibits aren't in

    5   evidence?

    6                MR. GILLIS:        Are not in evidence, Your Honor?

    7                THE COURT:        Are not in evidence, yes.

    8                MR. GILLIS:        May I have just one moment?

    9                THE COURT:        Yes.

   10                MR. GILLIS:        I have to find my own list

   11   again, Your Honor.        If you will, just give me one

   12   second.

   13                Exhibit 8A is just an amendment of -- we have

   14   a new 8A that we've given to defense counsel.                 It's

   15   simply the actual e-mail, rather than the screenshot of

   16   the e-mail.        That's really not a substantive change.

   17                THE COURT:        All right.

   18                MR. GILLIS:        Exhibit 15 is in evidence.

   19   Exhibit 15A is not.        Exhibit 16 is in evidence.

   20   Exhibit 17 is in evidence.            Exhibit 20 is in evidence.

   21   Exhibit 23A is in evidence.            Exhibit 23B is in

   22   evidence.        Exhibit 20H --B isn't -- no.         I'm sorry.

   23   Exhibit 28B is not in evidence; although, I'm not sure

   24   if we're going to use that.            Exhibit 41 is in evidence.

   25   Exhibit 93B is in evidence.            Exhibit 93A is in


          Rhonda    F.    Montgomery     OCR-USDC/EDVA     (703)   299-4599
Case 1:18-cr-00457-AJT Document 333 Filed 07/18/19 Page 12 of 141 PageID# 4198

                                                                        670


    1   evidence.        Exhibit 26A is in evidence.        Exhibit 26B is

    2   in evidence.        Exhibit 103A is in evidence, and 103B is

    3   in evidence.        Exhibit 104A and B are in.

    4                THE COURT:        All right.    I'll review this and

    5   give you a decision before the agent testifies.

    6                MR. GILLIS:        Thank you, Your Honor.

    7                If I could just have one final word in

    8   rebuttal.

    9                THE COURT:        Yes.

   10                MR. GILLIS:        There are 162 exhibits that are

   11   entirely documentary in this case.             The jury has been

   12   drinking from the fire hose with these exhibits.                  And

   13   simply to orient them as to date and subject, which is

   14   really all these exhibits are for, to put in context

   15   his substantive testimony, I think, Your Honor, is the

   16   appropriate leeway that you have full discretion to

   17   allow or not allow.

   18                THE COURT:        All right.

   19                MR. GILLIS:        Thank you, Your Honor.

   20                THE COURT:        Yes.

   21                MR. TROUT:        Your Honor, just on a separate

   22   issue for Agent Alfredo.

   23                THE COURT:        Yes.

   24                MR. TROUT:        Mr. Rafiekian's electronic

   25   devices were actually seized pursuant to search


          Rhonda    F.    Montgomery     OCR-USDC/EDVA     (703)   299-4599
Case 1:18-cr-00457-AJT Document 333 Filed 07/18/19 Page 13 of 141 PageID# 4199

                                                                        671


    1   warrant.     We essentially called them up and told them

    2   that we had them, that they can come and get them from

    3   us.   So we would ask that the Court direct Mr. Alfredo

    4   not to essentially refer to them having conducted a

    5   search and seizure of his --

    6                THE COURT:       Any issue with that?

    7                MR. GILLIS:       We did have a warrant, Your

    8   Honor.

    9                THE COURT:       No, I understand.       They were

   10   turned over, though, I take it.

   11                MR. GILLIS:       Pursuant to a warrant, Your

   12   Honor.

   13                MR. TROUT:       Just to be clear, there was a

   14   subpoena.        Counsel asserted on behalf of Mr. Rafiekian

   15   active production privilege and told them that we were

   16   going to get the documents, and when they got a search

   17   warrant, they should come to our offices.               They called

   18   us up, told us that they had a search warrant.                 They

   19   were not going to search our offices.              They just wanted

   20   us to meet them at the door and hand over the devices,

   21   which we did.

   22                THE COURT:       What are you asking?

   23                MR. TROUT:       I'm asking that he not refer to

   24   the fact that they had seized pursuant to search

   25   warrant these devices as opposed to they examined the


          Rhonda    F.   Montgomery     OCR-USDC/EDVA      (703)   299-4599
Case 1:18-cr-00457-AJT Document 333 Filed 07/18/19 Page 14 of 141 PageID# 4200

                                                                        672


    1   devices.     If the point is we examined these devices, he

    2   can talk about that without going through the

    3   procedures under which they got them.

    4                THE COURT:       All right.

    5                MR. GILLIS:       It was not a voluntary

    6   production, Your Honor.

    7                THE COURT:       I understand.

    8                MR. GILLIS:       There was a warrant that was --

    9   actually, I believe it was for the office of Mr. Trout

   10   for those search warrants.           As a convenience to him, we

   11   allowed him to produce them.           But to suggest that they

   12   were voluntarily provided by the defendant, they

   13   certainly were not.

   14                THE COURT:       No, I understand.       I'll let the

   15   agent testify that he reviewed records that were

   16   obtained through subpoena.

   17                MR. GILLIS:       By subpoena?

   18                THE COURT:       Oh, it was a search warrant.            All

   19   right.     By warrant.

   20                MR. GILLIS:       Thank you.

   21                THE COURT:       All right.     Anything else?

   22                MS. MITCHELL:       Yes, Your Honor.

   23                THE COURT:       Yes.

   24                MS. MITCHELL:       I wanted to report to the

   25   Court this morning -- I have already advised counsel


          Rhonda    F.   Montgomery     OCR-USDC/EDVA      (703)   299-4599
Case 1:18-cr-00457-AJT Document 333 Filed 07/18/19 Page 15 of 141 PageID# 4201

                                                                        673


    1   for --

    2                MR. GILLIS:       You should approach.

    3                MS. MITCHELL:       May we approach, Your Honor?

    4                THE COURT:       Yes.

    5         (Conference at the bench, as follows:)

    6                MS. MITCHELL:       Your Honor, as I was waiting

    7   out the rain last night in front of the building, I did

    8   not realize that a juror was standing next to me.                  I

    9   did not say anything related to the case.               At some

   10   point, as I looked to my left to check out the rain, I

   11   realized it was a juror.             He said something to me.          I

   12   don't know all the words, but it ended with the word

   13   "case."     I looked down.

   14                THE COURT:       He was talking to somebody else?

   15                MS. MITCHELL:       Oh, no.     He was talking to me.

   16   He said something, something, something, case.                 I

   17   looked down, and I ran out into the rain.

   18                THE COURT:       All right.

   19                MS. MITCHELL:       So Mr. Gillis and I have had a

   20   chance to chat.       We believe it's the same juror that

   21   said something to him in the elevator.              I think at this

   22   point we're not suggesting anything.              Maybe a reminder

   23   in the flow of things that they shouldn't talk to us

   24   and we're not being rude.

   25                MR. GILLIS:       Right.     We don't want to appear


          Rhonda    F.   Montgomery     OCR-USDC/EDVA      (703)   299-4599
Case 1:18-cr-00457-AJT Document 333 Filed 07/18/19 Page 16 of 141 PageID# 4202

                                                                        674


    1   that the two of us dimed him out.

    2                THE COURT:       While we're talking about jurors,

    3   there's one juror here who is enjoying a good nap every

    4   now and then.       He's an alternate.

    5                MR. GILLIS:       That could be my fault.

    6                THE COURT:       If he were a regular juror, I

    7   would think about striking him.            Given that he's an

    8   alternate, unless you-all want me to do something else,

    9   I'm inclined to just hang in there with him.

   10                MS. MITCHELL:       We also think he might be the

   11   same gentleman that's approaching us.

   12                MR. GILLIS:       Actually, I thought it was

   13   somebody else.

   14                MS. MITCHELL:       Oh, all right.

   15                THE COURT:       All right.

   16                MR. MACDOUGALL:         Judge, we handled this at

   17   sidebar yesterday.        If I may.

   18                THE COURT:       Yes.

   19                MR. MACDOUGALL:         Government Exhibit 146 had a

   20   redaction ordered by the Court.            We prepared a

   21   redaction.       I've given them to the government.             If we

   22   could move those be used as a replacement.

   23                THE COURT:       All right.     Good.

   24                Thank you.

   25                MR. MACDOUGALL:         Thank you, Your Honor.


          Rhonda    F.   Montgomery     OCR-USDC/EDVA        (703)   299-4599
Case 1:18-cr-00457-AJT Document 333 Filed 07/18/19 Page 17 of 141 PageID# 4203

                                                                        675


    1                MR. GILLIS:       Thank you, Your Honor.

    2           (Proceedings continued in open court, as

    3           follows:).

    4                THE COURT:       All right.     We'll stand in recess

    5   until the jury is assembled.

    6                The Court will stand in recess.

    7           (Recess from 9:25 a.m. until 9:37 a.m.)

    8           (The jury is not present.)

    9                THE COURT:       Ready to bring the jury out?

   10                MR. GILLIS:       Yes.

   11                THE COURT:       All right.     Let's bring the jury

   12   out.

   13                MR. GILLIS:       Your Honor --

   14                THE COURT:       Yes.

   15                MR. GILLIS:       -- may we approach at sidebar

   16   just having to do with Mr. Turgeon's absence and his

   17   entry afterward?       I don't want it to appear that it's

   18   disrespectful to the Court or the jury.

   19                THE COURT:       All right.     We can deal with

   20   that.

   21                MR. GILLIS:       Okay.   Thank you, Your Honor.

   22           (The jury enters at 9:38 a.m.)

   23                THE COURT:       All right.     Please be seated.

   24                All right.       Is the government ready to

   25   proceed?


          Rhonda    F.   Montgomery     OCR-USDC/EDVA      (703)   299-4599
Case 1:18-cr-00457-AJT Document 333 Filed 07/18/19 Page 18 of 141 PageID# 4204

                                                                        676


    1                MR. GIBBS:       Well, Your Honor.       We have one

    2   matter to take up with the Court.

    3                THE COURT:       Yes.

    4                MR. GIBBS:       At this time, we would offer two

    5   new exhibits, Government's Exhibits 166 and 167.                  They

    6   are the LDA forms that were filed on behalf of the

    7   defendant.       In addition, we've got 168 and 169, which

    8   are the bills from the House and Senate that the forms

    9   indicate the lobbying activities were taking place on

   10   behalf of.

   11                THE COURT:       All right.     Any objection?

   12                MS. MITCHELL:       No objection, Your Honor.

   13                THE COURT:       Without objection,

   14   Exhibits 168 --

   15                Is that --

   16                MR. GIBBS:       Your Honor, it's 166, which is

   17   the LD-1 form; 167, which is the LD-2 form; 168, which

   18   is the -- I believe it's the House Bill; and 169 -- the

   19   House legislation, I guess; and 169, which is the

   20   Senate legislation.        They are both referenced within

   21   the LDA documents.

   22                THE COURT:       All right.     Exhibits --

   23                MS. MITCHELL:       Your Honor, with one point of

   24   clarification.       I think Mr. Gibbs inadvertently

   25   referenced they were filed on behalf of the defendant.


          Rhonda    F.   Montgomery     OCR-USDC/EDVA      (703)   299-4599
Case 1:18-cr-00457-AJT Document 333 Filed 07/18/19 Page 19 of 141 PageID# 4205

                                                                        677


    1   It's actually on behalf of the Flynn Intel Group.                  The

    2   documents speak for themselves.

    3                  THE COURT:       All right.

    4                  MR. GIBBS:       Yes, Ms. Mitchell is exactly

    5   right.       I apologize, Your Honor.        That's correct.

    6                  THE COURT:       All right.   Exhibits 166, 167,

    7   168, and 169 are admitted.

    8                  MR. GIBBS:       Thank you, Judge.

    9                  THE COURT:       All right.   The government will

   10   call its next witness.

   11                  MR. GILLIS:       Your Honor, we call Greg Lowman,

   12   please.

   13                  THE COURT:       All right.   Mr. Lowman will come

   14   forward, please.

   15            GREG LOWMAN, PLAINTIFF'S WITNESS, AFFIRMED

   16                            DIRECT EXAMINATION

   17   BY MR. GILLIS:

   18   Q      Good morning, sir.          Would you tell jury your name.

   19   A      Greg Lowman.

   20   Q      And where in the fall of -- in the summer and fall

   21   of 2016 did you work?

   22   A      Sphere Consulting.

   23   Q      And what was your position there?

   24   A      Partner.

   25   Q      In what city is Sphere's office?


            Rhonda    F.   Montgomery     OCR-USDC/EDVA     (703)   299-4599
Case 1:18-cr-00457-AJT Document 333 Filed 07/18/19 Page 20 of 141 PageID# 4206

                                                                        678
                                    Lowman   -   Direct

    1   A       Washington, D.C.

    2   Q       What kind of work does Sphere do?

    3   A       Public affairs consulting, lobbying and

    4   communications work.

    5   Q       And what kind of work did you do?

    6   A       I handled particularly financial services,

    7   aerospace and defense, and a little bit of government

    8   representation.

    9   Q       When you say "government representation," what do

   10   you mean?

   11   A       Representing sovereign countries under the FARA

   12   laws.

   13   Q       And did Sphere file under the Foreign Agents

   14   Registration Act when working with foreign sovereign

   15   governments?

   16   A       Yes.

   17   Q       Are you familiar with the Flynn Intel Group or

   18   FIG?

   19   A       I am.

   20   Q       Did you refer to is as FIG?

   21   A       Yes.

   22   Q       Did Sphere ever do any work for FIG?

   23   A       Yes.

   24   Q       How many projects did Sphere and FIG work

   25   together?


            Rhonda     F.   Montgomery   OCR-USDC/EDVA     (703)   299-4599
Case 1:18-cr-00457-AJT Document 333 Filed 07/18/19 Page 21 of 141 PageID# 4207

                                                                        679
                                    Lowman   -   Direct

    1   A      One.

    2   Q      Were you involved in that work?

    3   A      I was.       Not as in depth or as close as others, but

    4   around the edges.

    5   Q      Okay.       In what way?

    6   A      I was at the initial meeting, one other meeting,

    7   and was copied on some e-mails.              But was never

    8   intensely involved in the project.

    9   Q      Who was the principal contact for FIG on the

   10   project?

   11   A      Graham Miller.

   12   Q      That's for Sphere, is that right?

   13   A      Yep.

   14   Q      And who was the principal contact for FIG?

   15   A      Bijan Kian.

   16   Q      Do you see Mr. Kian in the courtroom today?

   17   A      I do.

   18   Q      And where do you see him?

   19   A      Right there.

   20                  THE COURT:       The record will reflect he's

   21   identified Mr. Rafiekian.

   22   BY MR. GILLIS:

   23   Q      Sir, you mentioned that you were at the initial

   24   meeting.       Was that with Sphere and FIG personnel about

   25   a possible project with FIG?


            Rhonda    F.   Montgomery     OCR-USDC/EDVA    (703)   299-4599
Case 1:18-cr-00457-AJT Document 333 Filed 07/18/19 Page 22 of 141 PageID# 4208

                                                                        680
                                   Lowman    -   Direct

    1   A      That's right.       Yep.

    2   Q      Where did that take place?

    3   A      That was at their offices in Alexandria.

    4   Q      Do you recall when that was?

    5   A      September 2016 sounds about right.

    6   Q      Let me ask you --

    7   A      Oh, I'm sorry.       August.       That would have been

    8   August, right?

    9   Q      August?

   10   A      2016.

   11   Q      And if I could ask you to take a look at

   12   government's grand jury -- pardon me --Governments

   13   Exhibit 96A.         Could you read -- so this is -- do you

   14   recognize Graham Miller?

   15   A      Yep.

   16   Q      In that e-mail, he says, thanks for thinking of

   17   Sphere.       We have compiled our initial thoughts into a

   18   memo, and I have attached it for your review.                 Please

   19   let us know of anything else we can provide.                I will

   20   stand by for next steps.

   21          Do you see that he refers to the briefing on

   22   Tuesday?

   23   A      That's right.

   24   Q      Do you see that this e-mail is dated August 18, a

   25   Thursday.


            Rhonda    F.   Montgomery     OCR-USDC/EDVA    (703)   299-4599
Case 1:18-cr-00457-AJT Document 333 Filed 07/18/19 Page 23 of 141 PageID# 4209

                                                                        681
                                    Lowman    -   Direct

    1   A      That's right.        Yep.

    2   Q      Does that help refresh your memory?

    3   A      Yep.        It -- I was confusing the two meetings.

    4   August was the first one.

    5   Q      What date in August?

    6   A      August 16, 2016.

    7   Q      And do you recall who was there?

    8   A      Myself, James Courtovich, Graham Miller, an

    9   associate at the time of ours, John Kelley, Bijan Kian,

   10   and General Flynn.

   11   Q      What was the purpose for this meeting?

   12   A      The purpose was to introduce the potential project

   13   to us, and also get a little bit of a sense of what we

   14   do, in particular, with General Flynn who hadn't heard

   15   of us before.

   16   Q      And who did most of the talking at this meeting?

   17   A      I'd say Bijan did the bulk of the talking.

   18   Q      What was it that the defendant said?

   19   A      He was introducing the project as an opportunity

   20   to showcase to the world, frankly, that a more balanced

   21   view of why the coup was underway, and why Turkish

   22   business interests were concerned about the perception

   23   of Turkey at the time, and their needs to balance that

   24   perception.

   25   Q      You mentioned Turkish business --


            Rhonda    F.    Montgomery     OCR-USDC/EDVA   (703)   299-4599
Case 1:18-cr-00457-AJT Document 333 Filed 07/18/19 Page 24 of 141 PageID# 4210

                                                                        682
                                    Lowman   -   Direct

    1   A       Interests.

    2   Q       -- interests.

    3   A       Yep.

    4   Q       Did he refer to the client in any way or describe

    5   --

    6   A       No.     It was always --

    7   Q       Did he describe --

    8   A       - at that stage, that very early stage, a

    9   collection of business interests or individuals.

   10   Q       You mentioned the coup.           Was there any mention of

   11   who was involved in the coup?

   12   A       Yeah.       It was -- the idea was certainly to inform

   13   people of the actors involved so that the perception

   14   wasn't that Erdogan's actions were out of thin air.

   15   Q       And whose actions?

   16   A       The president of Turkey, Recep Erdogan.             That his

   17   actions in the country were taken out of thin air and

   18   were not arbitrary so that there was some balance to

   19   the perception of why he was doing what he was doing,

   20   and it was because of actions by Fethullah Gulen to

   21   foment the situation in the country.

   22           In, you know, in dealing with investors,

   23   international investors, typically they want to

   24   understand a good sense of rule of law in a country.

   25   And if they're looking at a country that's taking these


             Rhonda    F.   Montgomery   OCR-USDC/EDVA     (703)   299-4599
Case 1:18-cr-00457-AJT Document 333 Filed 07/18/19 Page 25 of 141 PageID# 4211

                                                                        683
                                    Lowman   -   Direct

    1   actions -- at the time, there were concerns as to the

    2   perception of why that was taking place.

    3   Q      You mentioned the actions of President Erdogan at

    4   the time.          What are you referring to?      What time period

    5   are you talking about?

    6   A      You know --

    7   Q      I mean, in relation to any particular event?

    8   A      The coup.

    9   Q      Did you know who Gulen was at the time?

   10   A      No.

   11   Q      Did anyone at the meeting tell you about him?

   12   A      Yes.

   13   Q      Who?

   14   A      Bijan Kian.

   15   Q      And what did the defendant say?

   16   A      He sketched a portrait of a man, who while seemly

   17   innocent and living in the Poconos, was behind an

   18   attempt to overthrow the Turkish government.

   19   Q      Did he mention anything about a past relationship

   20   that there had been between Erdogan and Gulen?

   21   A      They were close at one time I remember hearing.

   22   Q      Did you discuss what the end product of this

   23   project would be?

   24   A      It was going to be a video that we would promote

   25   to the media, the mainstream media.


            Rhonda    F.    Montgomery   OCR-USDC/EDVA     (703)   299-4599
Case 1:18-cr-00457-AJT Document 333 Filed 07/18/19 Page 26 of 141 PageID# 4212

                                                                        684
                                  Lowman   -   Direct

    1   Q       What kind of -- I mean, if you could characterize

    2   it, what kind of video was in mind?

    3   A       A 60 Minutes style video, a one-on-one interview,

    4   you know, in a nondescript room, is how I pictured it.

    5   Q       Okay.     Was there going to be any particular

    6   subject of this documentary video for -- like 60

    7   Minutes?

    8   A       Yeah.     The subject was going to be the background

    9   of Fethullah Gulen, and the issues surrounding the

   10   coup.

   11   Q       And what was Sphere's role going to be in that

   12   project?

   13   A       We weren't going to have any role in the

   14   production of the video, but once the video was made it

   15   was my belief that we were to promote it to the public

   16   and through our strong relations in the media.

   17   Q       Okay.     What was your understanding about whether

   18   this video was going to be complementary or not

   19   concerning Mr. Gulen?

   20   A       Yeah.     I mean, I certainly got a sense that it

   21   wasn't going to be a positive story to be told about

   22   Gulen, you know, that's for sure.

   23   Q       Do you recall him saying anything about -- or I

   24   should say, what, if anything, did the defendant say

   25   about the business concerns or the group of business or


            Rhonda   F.   Montgomery   OCR-USDC/EDVA       (703)   299-4599
Case 1:18-cr-00457-AJT Document 333 Filed 07/18/19 Page 27 of 141 PageID# 4213

                                                                         685
                                   Lowman      -   Direct

    1   businessmen, what type of activities were they involved

    2   in?

    3   A      There was certainly an element of travel and

    4   tourism, I remember hearing.                You know, just the

    5   general perception of investing in a country during

    6   such a destabilized time seemed to be the prime

    7   concern.

    8   Q      What, if anything, did he say about hotels?

    9   A      That those interests were involved.

   10   Q      If I could ask you to look at Government

   11   Exhibit 16, please.

   12                 MR. GILLIS:       And if you would, just

   13   enlarge -- yes.        Thank you.

   14   BY MR. GILLIS:

   15   Q      Your meeting at the Flynn Intel Group took place

   16   on August 16; is that right?

   17   A      Correct.

   18   Q      Did you see this e-mail at any time during the

   19   project?

   20   A      I did not.

   21   Q      Were you aware at the time that -- well, first of

   22   all, did you learn later who Ekim Alptekin was?

   23                 MS. MITCHELL:       Your Honor, objection.         May we

   24   approach?

   25                 THE COURT:       What?


            Rhonda   F.   Montgomery     OCR-USDC/EDVA       (703)   299-4599
Case 1:18-cr-00457-AJT Document 333 Filed 07/18/19 Page 28 of 141 PageID# 4214

                                                                        686
                                   Lowman   -   Direct

    1                 MS. MITCHELL:       Your Honor, this is a document

    2   that's been entered for limited purpose and it's

    3   hearsay.

    4                 THE COURT:       Right.    Why don't you take down

    5   the exhibit.        I don't think you -- you asked him about

    6   it.    Why don't you take the exhibit down.

    7   BY MR. GILLIS:

    8   Q      Did you hear anything said about a green light

    9   being given six days before you met for some other

   10   project?

   11   A      No.

   12   Q      At any time during this first meeting between

   13   Sphere and FIG, what did the defendant tell you --

   14   what, if anything, did the defendant tell you about a

   15   potential project or contract with the government of

   16   Turkey that related to Gulen?

   17   A      I had never heard any mention of that.

   18   Q      At any time during the meeting, what did the

   19   defendant, if anything, tell you about any previous

   20   potential project or contract that FIG had with the

   21   Turkish government in the summer of 2016?

   22   A      I never heard anything related to the Turkish

   23   government being the client.

   24   Q      At any time during the meeting, what did the

   25   defendant say, if anything, about any potential project


            Rhonda   F.   Montgomery     OCR-USDC/EDVA     (703)   299-4599
Case 1:18-cr-00457-AJT Document 333 Filed 07/18/19 Page 29 of 141 PageID# 4215

                                                                         687
                                   Lowman    -   Direct

    1   or contract that had fallen through shortly before the

    2   date of your meeting?

    3   A      I never heard anything about that.

    4   Q      At any time during the meeting, what, if anything,

    5   did the defendant tell you about meetings or

    6   conversations that had been had with Turkish ministers

    7   about any potential project or contract that related to

    8   Gulen?

    9   A      I never heard anything about that.

   10   Q      The second meeting that you mentioned, where did

   11   that take place?

   12   A      It was at the University Club in Washington, D.C.

   13   Q      And when was that?

   14   A      September 2016.          Mid-September, if my memory

   15   serves me correctly.

   16   Q      If you could look at Government's Exhibit 105.                    Do

   17   you see the date of that e-mail is September 19, and

   18   the defendant mentioned that they're in New York,

   19   returning the next morning, and he looked forward to

   20   seeing Graham Miller.            Does that help -- specifically

   21   he mentioned the University Club.                 Does that help you

   22   recall when in September that meeting at the University

   23   Club took place?

   24   A      Yes.

   25   Q      When was that?


            Rhonda    F.   Montgomery     OCR-USDC/EDVA       (703)   299-4599
Case 1:18-cr-00457-AJT Document 333 Filed 07/18/19 Page 30 of 141 PageID# 4216

                                                                        688
                                   Lowman   -   Direct

    1   A      I guess that would have been the 20th of

    2   September.

    3   Q      Who was at the meeting at the University Club?

    4   A      Myself, Graham Miller, Jim Courtovich, Bijan Kian,

    5   General Flynn and Mike Boston, I believe.

    6   Q      And did the subject of Gulen come up at that

    7   meeting?

    8   A      Yes.

    9   Q      And what, if any, comparison did the defendant

   10   make of Gulen to anybody else?

   11   A      He compared him to Khomeini, the Iranian leader.

   12   Q      How did he describe Khomeini?

   13   A      He described him as someone who, when introduced

   14   to the world when he was in France, was considered

   15   somewhat of a peaceful Muslim cleric, and not

   16   threatening.         But slowly developed obviously a harder,

   17   more conservative brand of Islam, and moved to Iran,

   18   pulling the wool over people's eyes, essentially, was

   19   the message.         Similar to Fethullah Gulen.

   20   Q      And with regard to Khomeini, did he -- what, if

   21   anything, did he say about an apple tree?

   22   A      That he would sit under an apple tree in Paris and

   23   proselytize about his religion.

   24   Q      That's Khomeini would sit under --

   25   A      Khomeini.


            Rhonda    F.   Montgomery   OCR-USDC/EDVA      (703)   299-4599
Case 1:18-cr-00457-AJT Document 333 Filed 07/18/19 Page 31 of 141 PageID# 4217

                                                                        689
                                       Lowman   -   Direct

    1   Q      I take it not the defendant?

    2   A      Correct.

    3   Q      Yes.        Okay.

    4          So is that a comparison that you had heard the

    5   defendant make before?

    6   A      Yes.

    7   Q      When was that?

    8   A      That would be at the first meeting in August.

    9   Q      Okay.        And in the -- in that meeting at the

   10   University Club on November -- rather, September 20th,

   11   do you recall, if anything, was distributed at the

   12   meeting?

   13   A      Yeah.        A set of talking points was handed out.

   14   Q      Would you take a look, please, at Government

   15   Exhibit 103B.          Have you seen that before?

   16   A      I have.

   17   Q      And what is that?

   18   A      Those are the talking points handed out at that

   19   September meeting.

   20   Q      And if we could look at this first paragraph under

   21   January there.             Is that consistent with the description

   22   of Khomeini that the defendant gave?

   23   A      Yes.

   24   Q      And if we could look that the last paragraph under

   25   September 18 referring to a cleric in the Poconos.                    Is


            Rhonda    F.    Montgomery     OCR-USDC/EDVA     (703)   299-4599
Case 1:18-cr-00457-AJT Document 333 Filed 07/18/19 Page 32 of 141 PageID# 4218

                                                                        690
                                   Lowman    -   Direct

    1   that consistent with the description that the defendant

    2   gave you at the University Club?

    3   A      It is.

    4   Q      If you would, please turn to the second page of

    5   Government Exhibit 103B.            If you could, look at the --

    6   well, actually, if you could just -- let's just go from

    7   questions to No. 2 there.            That's fine.

    8          Do you recall seeing a list similar to these

    9   questions at the University Club?

   10   A      Yeah.

   11   Q      Those were among the talking points?

   12   A      Correct.

   13   Q      And who was the subject of those questions?

   14   A      Fethullah Gulen.

   15   Q      Now, we've met before, and we've discussed this

   16   exhibit; is that right?

   17   A      Yes.

   18   Q      What, if anything, is mentioned there about

   19   foreign investments in Turkey?

   20   A      There is not any mention of foreign investment in

   21   Turkey.

   22   Q      What, if anything, is mentioned about the hotel

   23   industry in Turkey?

   24   A      There's no mention of hotel industries in Turkey.

   25   Q      How about tourism?


            Rhonda    F.   Montgomery   OCR-USDC/EDVA       (703)   299-4599
Case 1:18-cr-00457-AJT Document 333 Filed 07/18/19 Page 33 of 141 PageID# 4219

                                                                        691
                                   Lowman     -   Direct

    1   A      No mention of tourism.

    2   Q      All right.      If you would, take a look, please, at

    3   Government Exhibit 104A.

    4                 MS. MITCHELL:       Objection based on the same

    5   grounds, Your Honor.

    6                 THE COURT:       Let's hear the question.

    7                 MS. MITCHELL:       It's being displayed to the

    8   jury, Your Honor.

    9                 THE COURT:       That's all right.      Why don't you

   10   review it, take it down.

   11                 Do you have a question about this?

   12                 MR. GILLIS:       I do, Your Honor.      It has to do

   13   with a statement in that -- that is was consistent

   14   with --

   15                 THE COURT:       Well, he wasn't copied on this.

   16   Why don't you just ask him about subject matter whether

   17   it was inquired into, which is what you want to get at;

   18   isn't that right?

   19                 MR. GILLIS:       Can I ask him to review the

   20   e-mail?

   21                 THE COURT:       Yes.

   22                 MR. GILLIS:       All right.

   23   BY MR. GILLIS:

   24   Q      Do you have that in front of you there?

   25   A      Not right now.


            Rhonda   F.   Montgomery     OCR-USDC/EDVA     (703)   299-4599
Case 1:18-cr-00457-AJT Document 333 Filed 07/18/19 Page 34 of 141 PageID# 4220

                                                                        692
                                    Lowman     -   Direct

    1                  THE COURT SECURITY OFFICER:          Mr. Gillis, gave

    2   him your binder.

    3                  MR. GILLIS:       Thank you, sir.

    4   BY MR. GILLIS:

    5   Q      In this e-mail, do you see there the last sentence

    6   there in 104A?         Just read that to yourself, please.

    7   A      He is as important -- oh, to myself?

    8   Q      No.     No.    To yourself, please.

    9   A      Yeah.       Sorry.

   10          Okay.

   11   Q      Have you read it?

   12   A      Yeah.

   13   Q      Have you -- do you recall whether you ever heard

   14   the defendant refer to President Erdogan in that way?

   15   A      I don't recall.

   16   Q      Do you recall President Erdogan being mentioned at

   17   a meeting at the University Club?

   18   A      I don't recall.

   19   Q      Do you recall the subject of a trip to New York

   20   coming up during that University Club meeting?

   21   A      Yes.

   22   Q      And if I can ask you to look at Government

   23   Exhibit 105.

   24                  MR. GILLIS:       It's in evidence, Your Honor.

   25                  THE COURT:       Yes.


            Rhonda    F.   Montgomery     OCR-USDC/EDVA     (703)   299-4599
Case 1:18-cr-00457-AJT Document 333 Filed 07/18/19 Page 35 of 141 PageID# 4221

                                                                            693
                                   Lowman      -    Direct

    1   BY MR. GILLIS:

    2   Q      Could you focus in on this e-mail from Mr. Kian.

    3   And he tells you there on the 19th that he's in New

    4   York, scheduled to return tomorrow morning.                      General

    5   Flynn and I look forward to seeing you tomorrow.                      Does

    6   that refresh your memory as to when the meeting in New

    7   York took place?

    8                 MS. MITCHELL:       Objection.

    9                 THE COURT:       Yes.        Sustained.    There's no

   10   evidence he was at that meeting; is there?

   11                 MR. GILLIS:       I'm sorry, Your Honor?

   12                 MS. MITCHELL:       And he further -- I believe

   13   the testimony was, Your Honor, that he didn't hear

   14   about it.

   15                 THE COURT:       Right.        You want to ask him about

   16   whether he was told anything about the meeting at the

   17   University Club?

   18                 MR. GILLIS:       Yes.

   19                 THE COURT:       Why don't you ask him that

   20   question.

   21                 MR. GILLIS:       I will, Your Honor.             Thank you.

   22                 MS. MITCHELL:       Can the exhibit be taken down?

   23                 THE COURT:       Yes.

   24   BY MR. GILLIS:

   25   Q      So do you recall the subject of a trip to New York


            Rhonda   F.   Montgomery     OCR-USDC/EDVA          (703)    299-4599
Case 1:18-cr-00457-AJT Document 333 Filed 07/18/19 Page 36 of 141 PageID# 4222

                                                                        694
                                    Lowman   -   Direct

    1   coming up at the University Club?

    2   A      Yes.        It was my understanding that General Flynn

    3   was headed up to New York from the University Club

    4   meeting.

    5   Q      And do you recall -- okay.            Do you recall any

    6   mention at the New York meeting of -- well, what, if

    7   anything, was said at that University Club meeting

    8   about meeting with Turkish officials in New York?

    9                  MS. MITCHELL:       Objection.

   10                  THE COURT:       Overruled.

   11   A      There was no mention.

   12   Q      At the time of that University Club meeting, or

   13   actually during the meeting, what, if anything, did the

   14   defendant tell you about a prior potential project or

   15   contract with the government of Turkey that related to

   16   Gulen?

   17   A      He did not.

   18   Q      What, if anything, did the defendant tell you at

   19   the University Club about meetings or conversations

   20   that Mr. Alptekin had had with Turkish ministers about

   21   a potential project that related to Gulen?

   22   A      He did not tell me anything about that.

   23   Q      At any time during the meeting did the defendant

   24   ever tell you about any previous potential project or

   25   contract that FIG had with the Turkish government in


            Rhonda    F.   Montgomery     OCR-USDC/EDVA    (703)   299-4599
Case 1:18-cr-00457-AJT Document 333 Filed 07/18/19 Page 37 of 141 PageID# 4223

                                                                        695
                                   Lowman   -   Cross

    1   the summer of 2016?

    2   A      No.

    3   Q      And during that meeting at the University Club,

    4   what, if anything, did the defendant tell you about

    5   meetings or conversations that had been had with

    6   Turkish ministers about any potential project or

    7   contract that related to Gulen?

    8   A      Nothing.

    9                 MR. GILLIS:       Nothing further, Your Honor.

   10                 THE COURT:       All right.     Any cross?

   11                 MS. MITCHELL:       I'll be very brief, Your

   12   Honor.

   13                            CROSS-EXAMINATION

   14   BY MS. MITCHELL:

   15   Q      Good morning, Mr. Lowman.            How are you?

   16   A      Good morning.

   17   Q      My name is Stacey Mitchell.            I represent Mr. Kian.

   18   We've not spoken before, correct?

   19   A      Correct.

   20   Q      All right.      Great.     I want to direct your

   21   attention back to the first meeting you had with FIG

   22   about a potential contract.             And that was the

   23   August 16th meeting, correct?

   24   A      Correct.

   25   Q      And you recall Mr. Flynn being there?


            Rhonda   F.   Montgomery     OCR-USDC/EDVA     (703)   299-4599
Case 1:18-cr-00457-AJT Document 333 Filed 07/18/19 Page 38 of 141 PageID# 4224

                                                                        696
                                   Lowman   -   Cross

    1   A      I do.

    2   Q      And was Mr. Flynn in a position to be able to hear

    3   as the defendant told his story about Ayatollah

    4   Khomeini under the apple tree?

    5   A      Yes.

    6   Q      Now, Mr. Lowman, in your position, on a day-to-day

    7   basis, you are frequently involved in business

    8   development, correct?

    9   A      Yes, ma'am.

   10   Q      And can you explain to the jurors what business

   11   development is from a perspective of a firm like

   12   Sphere?

   13   A      It's anything from responding to a request for a

   14   proposal, which is a very formal process where you're

   15   competing with other firms to a referral business where

   16   you've been established as a credible, good consultant

   17   and been passed along as someone who you should be --

   18   they're a partner you should be working with.                 Or cold

   19   pitches where you're responding to situations where

   20   you're going in and offering your services to someone

   21   who has never heard of you before, and may not even

   22   know they need you.

   23          So it sort of runs the gamut between a number of

   24   different situations.

   25   Q      And as you are working on a potential project,


            Rhonda    F.   Montgomery   OCR-USDC/EDVA      (703)   299-4599
Case 1:18-cr-00457-AJT Document 333 Filed 07/18/19 Page 39 of 141 PageID# 4225

                                                                        697
                                   Lowman   -   Cross

    1   you're surely hopeful you're going to get the project

    2   and get the work, correct?

    3   A      Correct.

    4   Q      But some you get, right?

    5   A      Right.

    6   Q      And some you don't?

    7   A      Correct.

    8   Q      Do you frequently share with all your business

    9   partners all the business opportunities you did not

   10   get?

   11   A      No.

   12   Q      When you meet with associates, do you frequently

   13   tell them about unrelated business meetings you had on

   14   different days?

   15   A      When you're referring to associates, you're

   16   referring to my colleagues?

   17   Q      No.    When you meet with potential partners that

   18   are not within Sphere.

   19   A      Got it.

   20   Q      But at other entities.

   21   A      Got it.

   22   Q      Do you frequently tell them about unrelated

   23   meetings you had on different days?

   24   A      Never.

   25                 MS. MITCHELL:      No further questions, Your


            Rhonda   F.   Montgomery   OCR-USDC/EDVA       (703)   299-4599
Case 1:18-cr-00457-AJT Document 333 Filed 07/18/19 Page 40 of 141 PageID# 4226

                                                                        698
                                Courtovich    -   Direct

    1   Honor.

    2                 THE COURT:       All right.    Any redirect?

    3                 MR. GILLIS:       No, Your Honor.     The witness may

    4   be excused.

    5                 THE COURT:       All right.    Mr. Lowman, you're

    6   excused.      Do not discuss your testimony outside of the

    7   courtroom with any other witness.

    8          (The witness stands aside.)

    9                 THE COURT:       All right.    The next witness.

   10                 MR. GILLIS:       Your Honor, we call Jim

   11   Courtovich, please.

   12                 THE COURT:       All right.    Mr. Courtovich will

   13   come forward, please.

   14         JAMES COURTOVICH, PLAINTIFF'S WITNESS, AFFIRMED

   15                           DIRECT EXAMINATION

   16   BY MR. GILLIS:

   17   Q      Good morning, sir.

   18   A      Good morning.

   19   Q      Would you tell us your name, please.

   20   A      James Courtovich.

   21   Q      Where do you work?

   22   A      Sphere Consulting.

   23   Q      What's your position there?

   24   A      Managing partner.

   25   Q      Oh, you have some papers in front of you?


            Rhonda   F.   Montgomery     OCR-USDC/EDVA     (703)   299-4599
Case 1:18-cr-00457-AJT Document 333 Filed 07/18/19 Page 41 of 141 PageID# 4227

                                                                        699
                                 Courtovich    -    Direct

    1   A      Oh.

    2          (Papers are handed to the court security officer.)

    3   Q      If there's a time you need to refreshing your

    4   memory, you can ask to review those.

    5   A      Okay.       It was just the e-mails.

    6   Q      Oh, you'll see them.

    7   A      Okay.

    8   Q      Okay.       So -- I'm sorry.        You were telling us what

    9   Sphere Consulting does, I believe.

   10   A      We're a lobbying and public relations firm based

   11   in Washington, D.C.

   12   Q      And how do you -- do you know Bijan Rafiekian or

   13   Bijan Kian?

   14   A      Yes.

   15   Q      How long have you known him?

   16   A      Ten or twelve years.

   17   Q      Do you see him in court today?

   18   A      Yes.

   19   Q      Could you tell us where he is?

   20   A      Right here.

   21                  THE COURT:       The witness has identified

   22   Mr. Rafiekian.

   23   BY MR. GILLIS:

   24   Q      Are you familiar with the Flynn Intel Group or

   25   FIG?


            Rhonda    F.   Montgomery     OCR-USDC/EDVA      (703)   299-4599
Case 1:18-cr-00457-AJT Document 333 Filed 07/18/19 Page 42 of 141 PageID# 4228

                                                                        700
                                  Courtovich   -   Direct

    1   A      Yes.

    2   Q      Do you refer to it as FIG?

    3   A      FIG.

    4   Q      Do you know whether the defendant had any role at

    5   FIG?

    6   A      He was vice chairman of the company.

    7   Q      At some point, did the defendant ask you to become

    8   involved in a project with FIG?

    9   A      Yes.        He reached out to us to see if we'd be

   10   interested in a project.           He didn't identify who the

   11   client was, but he had just reached out and gave a

   12   rough overview.

   13   Q      Would you take a look please at Government

   14   Exhibit 95.

   15   A      Uh-huh.

   16   Q      Do you have that in front of you there?

   17   A      Yes.

   18   Q      Is this the initial reach out that the defendant

   19   sent you?

   20   A      He reached out over the weekend to see if we could

   21   speak as soon as possible about a possible project.

   22   Q      And did you hear from the defendant again after

   23   this e-mail?

   24   A      Yeah.        We soon had a meeting.      We had a phone call

   25   and then a meeting.


            Rhonda    F.    Montgomery   OCR-USDC/EDVA      (703)   299-4599
Case 1:18-cr-00457-AJT Document 333 Filed 07/18/19 Page 43 of 141 PageID# 4229

                                                                        701
                                Courtovich    -   Direct

    1          (Mr. Turgeon enters.)

    2   BY MR. GILLIS:

    3   Q      When was that?

    4   A      The meeting itself at FIG?

    5   Q      Let's start with the phone call.

    6   A      The phone call I think was -- I think we did it on

    7   Sunday or Monday.        We did it pretty quickly after his

    8   e-mail.

    9   Q      And what did he tell you during the phone call?

   10   A      This was a very -- it was just a vague overview.

   11   I think generally seeing if there could be any

   12   conflicts on our side and then asking if, you know --

   13   definitely had mentioned that it was Turkey-related or

   14   the project would be borne from businessmen or a

   15   business -- like a group of business people in Turkey

   16   that were looking to do a project.             But we did not go

   17   into any specific detail because it was just so early

   18   on in the process.

   19   Q      Did he mention what he wanted Sphere to do during

   20   that call?        Do you recall?

   21   A      I'm pretty sure it was -- I think early on it was

   22   the promotion of a video, but there weren't particular

   23   specifics at that point.

   24   Q      Okay.      After the e-mail that we just saw and your

   25   call with the defendant, what was the next thing to


            Rhonda   F.   Montgomery   OCR-USDC/EDVA       (703)   299-4599
Case 1:18-cr-00457-AJT Document 333 Filed 07/18/19 Page 44 of 141 PageID# 4230

                                                                        702
                                 Courtovich   -   Direct

    1   happen regarding this potential project?

    2   A      He brought us in for an introductory meeting with

    3   General Flynn at Flynn Intel Group in Alexandria.

    4   Q      Let me ask you to look at Government's

    5   Exhibit 96A.

    6   A      Uh-huh.

    7   Q      So you see this e-mail in which you're copied.

    8   The date of the e-mail is Thursday, August 18.                 You

    9   referred to the briefing on Tuesday.               Do you recall

   10   from that when the meeting at FIG took place?

   11   A      It would have been on the 16th of August.

   12   Q      And who was at this meeting, please?

   13   A      General Flynn, Bijan, myself, Graham Miller from

   14   my office, Greg Lowman, and John Kelly from our office.

   15   Q      So John Kelly is from your office?

   16   A      He was really our driver, and he just kind of came

   17   into the meeting.

   18   Q      Now, if you would, look at Government Exhibit 96B,

   19   please.

   20   A      Uh-huh.

   21   Q      Can you see that well enough?

   22   A      Yes.

   23                  MR. GILLIS:      Actually, let's zoom in on the

   24   header there if you would.

   25   BY MR. GILLIS:


            Rhonda    F.   Montgomery    OCR-USDC/EDVA      (703)   299-4599
Case 1:18-cr-00457-AJT Document 333 Filed 07/18/19 Page 45 of 141 PageID# 4231

                                                                        703
                                  Courtovich   -   Direct

    1   Q      Is that something that you drafted?

    2   A      These documents are drafted by the whole team, but

    3   they usually go out under my name.              I was part of the

    4   drafting.

    5                  MR. GILLIS:       And then you can zoom down?          Can

    6   you now zoom in on the top there?

    7   BY MR. GILLIS:

    8   Q      Is this the memo that you sent over to the

    9   defendant at some point?

   10   A      Yeah, this is -- what we usually do, we have the

   11   initial meeting.          We take some -- we take notes and

   12   then try to respond back to the client or potential

   13   client as to what we heard and what we're thinking and

   14   where we could be of assistance.

   15   Q      Okay.        And was that memo based upon discussions

   16   you had at FIG on August 16?

   17   A      Correct.

   18   Q      Now, at this meeting on the 16th at FIG, who did

   19   most of the talking?

   20   A      Bijan led the meeting, and General Flynn would

   21   join in.

   22   Q      Looking at the second paragraph of Government

   23   Exhibit B -- pardon me -- 96B --

   24   A      The second bullet point?

   25   Q      Yes.        I'm sorry.    It's the second bullet point


            Rhonda    F.    Montgomery    OCR-USDC/EDVA     (703)   299-4599
Case 1:18-cr-00457-AJT Document 333 Filed 07/18/19 Page 46 of 141 PageID# 4232

                                                                        704
                                  Courtovich   -    Direct

    1   there.

    2                  MR. GILLIS:       Can we zoom that up?

    3   BY MR. GILLIS:

    4   Q      Do you see that second bullet point?

    5   A      Yes, I do.

    6   Q      Does that reflect what the defendant told you

    7   was --

    8                  MR. GILLIS:       Actually, I'm sorry.        If you

    9   could, go back to this second paragraph, "As

   10   discussed."

   11   BY MR. GILLIS:

   12   Q      Is that how the defendant described the people

   13   behind the project?

   14   A      Correct.

   15   Q      If you would now turn to the -- well, first, let

   16   me ask you this.          I'm sorry.       Did the defendant mention

   17   Fethullah Gulen during this meeting, your first

   18   meeting?

   19   A      Yes.        Through the whole process, Gulen was

   20   mentioned because of the nature of the video and the

   21   concern that the -- then the clients we did not know,

   22   the business people, of how the private sector was

   23   looking at the actions of the Erdogan administration

   24   and not understanding it in full context, which would

   25   slow private investment in Turkey, the Turkey


            Rhonda    F.    Montgomery    OCR-USDC/EDVA      (703)   299-4599
Case 1:18-cr-00457-AJT Document 333 Filed 07/18/19 Page 47 of 141 PageID# 4233

                                                                        705
                                Courtovich    -   Direct

    1   businesses, more importantly.

    2   Q       Did he describe or make a comparison of Gulen to

    3   any notorious person during that time?

    4   A       So the belief was that private -- well, it was

    5   explained to us that private investors around the world

    6   are not understanding the Gulen role in trying to drive

    7   instability in Turkey and, therefore, can't understand

    8   or put in context the reaction by the Erdogan

    9   administration.

   10           So the comparison was people understood America's,

   11   you know, movement against Osama bin Laden, and now

   12   these private investors have to understand that this is

   13   no different than that.

   14   Q       What, if anything, did he say about schools in the

   15   United States?

   16   A       That the insurgency was being partially funded by

   17   dollars syphoned off of the Gulen schools in America,

   18   sent back into Turkey to fuel the insurgency, as well

   19   as to fuel activities here to destabilize Turkey as

   20   well.

   21   Q       Did the defendant say what was going on in Turkey

   22   that might be of concern to these foreign companies?

   23   A       The actions you had seen on the daily news.               And

   24   so we do a lot of work --

   25   Q       Remind us what those were in terms --


            Rhonda   F.   Montgomery   OCR-USDC/EDVA       (703)   299-4599
Case 1:18-cr-00457-AJT Document 333 Filed 07/18/19 Page 48 of 141 PageID# 4234

                                                                        706
                                Courtovich    -   Direct

    1   A      So there were arrests.         They were removing people

    2   who were in prison for more -- well, more or less

    3   serious crimes.        But people who were already in prison,

    4   they were removing them to put in what they considered

    5   dissidents that were trying to destabilize the Erdogan

    6   administration and the Turkish government.

    7   Q      And when you say they were doing that, who are you

    8   referring to?

    9   A      Well, the Erdogan administration and their

   10   reaction in trying to settle the unrest that was

   11   accused upon the Gulen for creating.

   12   Q      Could you look at the second bullet of page 2.                    Is

   13   that consistent with what you were being asked to do in

   14   connection with this potential project?

   15   A      Yeah.      This is our specific assignment.

   16   Q      Now, in there you talk about using fact-based,

   17   unbiased information to research Fethullah Gulen.                  What

   18   do you mean by that?

   19   A      So if we have a video that we're not really

   20   producing -- and this says "produce and promote."                  But

   21   eventually, we were just to promote it and they were

   22   going to produce it.

   23          The concern is we've got reporters around the

   24   world that we work with all the time.              And so when we

   25   get a product that we're not part of the production, we


            Rhonda   F.   Montgomery   OCR-USDC/EDVA       (703)   299-4599
Case 1:18-cr-00457-AJT Document 333 Filed 07/18/19 Page 49 of 141 PageID# 4235

                                                                        707
                                Courtovich    -   Direct

    1   have to make sure it's 100 percent accurate.                It has to

    2   have fact-based, and it has to be compelling.                 And it

    3   has to have new information in it.

    4          Because what happens is if we get something that

    5   doesn't have all of that, then they have expectations

    6   for us to get a great deal of attention to it and to

    7   move the issue and to drive the issue.              But if it

    8   doesn't have all of this in it, then we can't do it.

    9   So, you know, if it's inaccurate or if it's old

   10   information or if it's too emotional and not

   11   fact-based.        So we like to put that in at the beginning

   12   so they know what we need to be able to be successful

   13   for them.

   14   Q      Was it your expectation at the time, based upon

   15   what the defendant was telling you, that this video

   16   would portray Gulen in a complementary light or a

   17   negative light?

   18   A      Well, I think they wanted to demonstrate that --

   19   it would be in a factual light, and it wouldn't be

   20   complimentary because of, you know, the premise that he

   21   is fueling and driving this insurgency.

   22          And so what we wanted to make sure is that the

   23   information and data was new and relevant, and if --

   24   how they outlined his role in the insurgency, it

   25   certainly wouldn't have been a complementary one, but


            Rhonda   F.   Montgomery   OCR-USDC/EDVA       (703)   299-4599
Case 1:18-cr-00457-AJT Document 333 Filed 07/18/19 Page 50 of 141 PageID# 4236

                                                                        708
                                 Courtovich   -   Direct

    1   it would have been an accurate one.

    2   Q      Now, at the meeting at FIG, did you hear any

    3   mention of an apple tree?

    4   A      Yes.

    5   Q      Tell us what that was.

    6   A      A reference to Khomeini.

    7   Q      First of all, can you tell me the reference?

    8   A      The reference is that there was an old cleric

    9   under --

   10   Q      Who made that?

   11   A      Oh, I'm sorry.       Bijan.

   12          And it was a cleric under an apple tree outside of

   13   France who said he wanted to lead to get rid of the

   14   shah of Iran or the dictator, as I think it was

   15   referred to specifically, but didn't want to run the

   16   country or rule the country but just to remove the shah

   17   of Iran.

   18   Q      Go ahead.

   19   A      And later he became the Ayatollah Khomeini and the

   20   results...

   21   Q      And did the defendant draw any comparison between

   22   Khomeini and anyone else?

   23   A      Yes, to Gulen.

   24   Q      Was that an analogy that you heard afterward in

   25   connection with the Turkey project?


            Rhonda    F.   Montgomery   OCR-USDC/EDVA      (703)   299-4599
Case 1:18-cr-00457-AJT Document 333 Filed 07/18/19 Page 51 of 141 PageID# 4237

                                                                        709
                                Courtovich    -   Direct

    1   A      It was a consistent theme.

    2   Q      Now, at this initial meeting on August 16, did you

    3   ask the defendant whether the client was a company or a

    4   foreign government?

    5   A      Well, in the initial meeting, we just thought it

    6   was a group of Turkish businessmen is how we were told

    7   the potential client might be.

    8   Q      I see.      At some point, did the subject of whether

    9   the client was a government or --

   10   A      No.

   11   Q      Okay.      Up until the point of this meeting,

   12   including this initial meeting between and Sphere,

   13   what, if anything, did the defendant say about dealing

   14   with Turkish officials about a project involving Gulen?

   15   A      None.

   16   Q      What, if anything, did the defendant say about

   17   meetings or conversations with Turkish ministers about

   18   any potential project or contract that related to

   19   Gulen?

   20   A      None.

   21   Q      What, if anything, did he say about Turkish

   22   officials deciding not to go through with the project

   23   involving Gulen?

   24   A      Zero.

   25   Q      What, if anything, did he say about dealing with


            Rhonda   F.   Montgomery   OCR-USDC/EDVA       (703)   299-4599
Case 1:18-cr-00457-AJT Document 333 Filed 07/18/19 Page 52 of 141 PageID# 4238

                                                                        710
                                  Courtovich   -   Direct

    1   any Turkish officials just a few weeks before your

    2   meeting?

    3   A      Zero.

    4   Q      At some point after this initial meeting, did you

    5   discuss with the defendant some filing that the

    6   government might require Sphere to make?

    7   A      So, yeah, between the Lobbying Disclosure Act or

    8   the Foreign Agents Registration Act, FARA.

    9   Q      Would you look please at Government's Exhibit 140,

   10   which is in evidence.            I beg your pardon.     Exhibit 140

   11   is not in evidence.          Would you look please at

   12   Government's Exhibit 140.

   13   A      Okay.       I have it.

   14   Q      All right.        Do you recognize that, please?

   15   A      Yes.        That's an e-mail chain between Graham Miller

   16   and myself.

   17   Q      What's the subject of that e-mail?

   18   A      FARA versus LDA.

   19   Q      Would you --

   20                  MR. GILLIS:       Your Honor, I move 140.

   21                  THE COURT:       Any objection?

   22                  MS. MITCHELL:       It's hearsay, Your Honor.          I

   23   think he can testify to the topic.

   24                  THE COURT:       Over objection, Exhibit 140 is

   25   admitted.


            Rhonda    F.   Montgomery     OCR-USDC/EDVA     (703)   299-4599
Case 1:18-cr-00457-AJT Document 333 Filed 07/18/19 Page 53 of 141 PageID# 4239

                                                                        711
                                  Courtovich   -   Direct

    1   BY MR. GILLIS:

    2   Q       Now, first of all, you see there the blacked out

    3   part says "redacted for privilege."

    4   A       Uh-huh.

    5   Q       How did that get on there?

    6   A       It just references a communication to Graham to

    7   double-check with our lawyer that we should, you know,

    8   follow suit.

    9   Q       So who did the redacting?           Was it Sphere?

   10   A       Our lawyer did.

   11   Q       Okay.     Fine.

   12           Now, if you could, then go to the next portion of

   13   that, this e-mail here.          What does this concern?

   14   A       I think this is just trying to get the contract

   15   done.     I'm just saying:       Why can't we just move

   16   forward?        The question is what we have to do in the way

   17   of registration.

   18                   MR. GILLIS:    All right.      You can take that

   19   down, please.

   20   BY MR. GILLIS:

   21   Q       So how was this question of FARA or LDA relevant

   22   to this project?

   23   A       So FARA has two sides to it.           One side is whether

   24   you get paid directly from a government or indirectly

   25   from a government or if the main beneficiary is the


            Rhonda   F.   Montgomery    OCR-USDC/EDVA       (703)   299-4599
Case 1:18-cr-00457-AJT Document 333 Filed 07/18/19 Page 54 of 141 PageID# 4240

                                                                        712
                                Courtovich    -   Direct

    1   government.        So if some businessman in some country

    2   wants to promote their leader and they do an

    3   advertising campaign in the United States to win favor

    4   with their leader, then that would have to be under

    5   FARA because the main beneficiary is the government or

    6   government leader or a political party or whatever it

    7   might be.

    8          So the Lobbying Disclosure Act is more for --

    9   because we knew there was going to be political

   10   outreach, policymakers, and that.             So the FARA would

   11   have been if the belief was -- and it was deferred to

   12   Bob Kelley, the counsel at FIG, to make that

   13   determination.

   14   Q      Okay.      Let's stop there for a second.           So you were

   15   distinguishing FARA from the LDA.             What is your

   16   understanding of who the client needs to be to file

   17   under LDA?

   18   A      Under LDA, you know, a private client.

   19   Q      Okay.

   20   A      I mean, a private citizen, businessman.               But also

   21   the other --

   22   Q      I'm sorry.      So was that a live issue in

   23   mid-September 2016 among you folks?

   24   A      Yeah, for the -- as we were leading into

   25   contracting, because we like to put it in the contract.


            Rhonda   F.   Montgomery   OCR-USDC/EDVA       (703)    299-4599
Case 1:18-cr-00457-AJT Document 333 Filed 07/18/19 Page 55 of 141 PageID# 4241

                                                                        713
                                 Courtovich    -   Direct

    1   Q      And up through that point, did the defendant say

    2   anything or what, if anything, did he say about dealing

    3   with Turkish officials about a project involving Gulen?

    4   A      There was never a discussion of Turkish officials'

    5   involvement.

    6   Q      And what about any discussion with Turkish

    7   ministers about any potential project or contract that

    8   related to Gulen?

    9   A      No discussion.

   10   Q      And what did he say about Turkish officials

   11   deciding not to go through with the project involving

   12   Gulen?

   13   A      We were unaware of any Turkish involvement.

   14   Q      Now, do you recall a meeting at the University

   15   Club regarding this Turkey project?

   16   A      Yes.

   17                  MR. GILLIS:       If I could ask you to put up

   18   Government Exhibit 105.

   19   BY MR. GILLIS:

   20   Q      Would you agree that you're still needling about

   21   this question of whether to file under LDA or FARA?                      Is

   22   that right?

   23   A      That's correct.          That's the time they said that

   24   Bob Kelley was researching and making a determination.

   25   Q      Okay.       Now, this was sent on November 19, and it


            Rhonda    F.   Montgomery     OCR-USDC/EDVA     (703)   299-4599
Case 1:18-cr-00457-AJT Document 333 Filed 07/18/19 Page 56 of 141 PageID# 4242

                                                                        714
                                  Courtovich   -   Direct

    1   reflects that they're returning from New York and

    2   looking forward to meeting with you the next day.                  Do

    3   you recall that meeting?

    4   A      Yes.        That was on September 20, the day after that

    5   e-mail.

    6   Q      And that was where again?

    7   A      University Club in Washington.

    8   Q      How many meetings did y'all have considering this

    9   project at the University Club?

   10   A      Just one, that one.

   11   Q      And who was at that meeting, please.

   12   A      General Flynn, Bijan, Mike Boston, who was the

   13   project manager, Graham Miller, Greg Lowman, and

   14   myself.

   15   Q      And what was the purpose of the meeting?

   16   A      It was to follow up with General Flynn, see where

   17   they're heading with the project.              We're getting into,

   18   you know, having another discussion of talking points,

   19   messages.          Bijan had a document he wanted to present to

   20   us.

   21   Q      Okay.       Was that a one-way flow of information from

   22   them to you or --

   23   A      I think we were exchange ideas.              But for the most

   24   part, Bijan had a document that he reviewed, and then

   25   we just had a general conversation as to, you know,


            Rhonda    F.   Montgomery   OCR-USDC/EDVA        (703)   299-4599
Case 1:18-cr-00457-AJT Document 333 Filed 07/18/19 Page 57 of 141 PageID# 4243

                                                                          715
                                   Courtovich   -   Direct

    1   when the video was going to get done.

    2          Our concern -- not concern.             But what we really

    3   wanted to do was find out what this video was going to

    4   be and how it was going to be compelling and how we

    5   could be successful for what they needed out of it.

    6   Q      Do you recall how the defendant referred to this

    7   project?       Did he have a name for it?             Do you recall?

    8   A      I don't remember any -- a lot of our projects have

    9   different code names or, you know, titles to it and

   10   whatever have you.           I don't remember one associated

   11   with this.

   12   Q      And by this time, the University Club meeting, did

   13   you know who FIG's client was?

   14   A      I don't believe we knew the individual at this

   15   point.

   16   Q      Okay.      And --

   17   A      It could have been -- I think -- it was just

   18   around this time when we found out.                  So it could have

   19   been that day.        It could have been a few days after.                 I

   20   think we were just getting into contract time.                    But we

   21   still -- we definitely knew it was a Turkish

   22   businessman who was leading the effort.

   23   Q      Okay.      And do you recall any document being

   24   distributed at that meeting?

   25   A      There was a -- if I remember, it was like a four


            Rhonda   F.   Montgomery     OCR-USDC/EDVA         (703)   299-4599
Case 1:18-cr-00457-AJT Document 333 Filed 07/18/19 Page 58 of 141 PageID# 4244

                                                                        716
                                 Courtovich    -   Direct

    1   or five-page listing of talking points and also kind of

    2   tying in Gulen to the Ayatollah.              I think it started

    3   under the beginning of a reference to the apple tree in

    4   Paris.

    5   Q      Would you look at Government Exhibit 104B, please.

    6   Does that look familiar to you?

    7   A      Yes.

    8   Q      And you can turn the page, please.             Does that look

    9   also familiar to you?

   10   A      Uh-huh.

   11   Q      What is that?

   12   A      It's a list of questions, talking points.

   13   Q      Rather than -- when did you see that document?

   14   A      At the University Club.

   15   Q      Who distributed it?

   16   A      Bijan.

   17   Q      Do you recall the subject of a meeting in New York

   18   coming up during the University Club meeting?

   19   A      They said they had come from New York, but there

   20   was no specific meeting they had referenced.

   21   Q      If you would, please look at Government

   22   Exhibit 24A.

   23                  MS. MITCHELL:       Objection, Your Honor.       Again,

   24   hearsay.       He has indicated --

   25                  THE COURT:       Is this in evidence?


            Rhonda    F.   Montgomery     OCR-USDC/EDVA     (703)   299-4599
Case 1:18-cr-00457-AJT Document 333 Filed 07/18/19 Page 59 of 141 PageID# 4245

                                                                        717
                                Courtovich    -   Direct

    1                 MR. GILLIS:       It is, Your Honor.      It's an

    2   e-mail from the defendant.

    3                 MS. MITCHELL:       This witness is not copied.

    4                 THE COURT:       All right.    Do you want him to

    5   look at that?

    6                 MR. GILLIS:       Yes, Your Honor.

    7                 THE COURT:       All right.    After looking at it,

    8   what's your question?

    9   BY MR. GILLIS:

   10   Q      Do you recall the defendant saying anything, or

   11   was there anything said at the University Club meeting

   12   about a high-level meeting in New York City the day

   13   before your meeting at the University Club?

   14   A      No.    I knew they were going to be in New York

   15   just, I think, from the e-mail traffic right, you know,

   16   that Monday that they were coming down from New York.

   17   But we weren't made aware of any meetings in New York.

   18   Q      If you could, look at 24B, which is in evidence.

   19   How about a cabinet-plus level meeting related to

   20   Confidence that took place in that New York City

   21   meeting?      Do you recall any mention of a cabinet-plus

   22   meeting related to Confidence coming up?

   23   A      No, not at all.

   24                 MR. GILLIS:       You can take that down.

   25   BY MR. GILLIS:


            Rhonda   F.   Montgomery     OCR-USDC/EDVA     (703)   299-4599
Case 1:18-cr-00457-AJT Document 333 Filed 07/18/19 Page 60 of 141 PageID# 4246

                                                                        718
                                  Courtovich   -   Direct

    1   Q       Up until the point of this University Club

    2   meeting, what did the defendant say about FIG having

    3   dealings with Turkish officials concerning a project

    4   involving Gulen?

    5   A       I believe there was zero mention of that.

    6   Q       And what did Flynn say about that, General Flynn?

    7   A       He had never mentioned Turkish government

    8   officials either.

    9   Q       And what did the defendant say about Turkish

   10   officials deciding not to go through with the project

   11   involving Gulen?

   12   A       That was never mentioned.

   13   Q       Did General Flynn?

   14   A       He never mentioned it.

   15   Q       Did either of them say anything at all about

   16   dealing with any Turkish ministers in the summer of

   17   2016?

   18   A       Never any mention.

   19   Q       At some point, did you have a meeting with the

   20   client, FIG's client?

   21   A       Yes.

   22   Q       And by that time, did you know who that was?

   23   A       Correct.

   24   Q       And when was that meeting?

   25   A       That was in November, early November.


            Rhonda     F.   Montgomery   OCR-USDC/EDVA      (703)   299-4599
Case 1:18-cr-00457-AJT Document 333 Filed 07/18/19 Page 61 of 141 PageID# 4247

                                                                        719
                                Courtovich    -   Direct

    1   Q      Do you recall it being before or after the

    2   election?

    3   A      Before the election.

    4   Q      And where did that take place?

    5   A      At Flynn Intel Group.

    6   Q      Now, by this time, what was Sphere's principal

    7   role in the project supposed to be?

    8   A      Still promoting the video that was, I think at

    9   that point, in production.

   10   Q      And whom were you supposed to give this -- rather,

   11   who was supposed to give you this video to promote?

   12   A      FIG, Bijan and his team.

   13   Q      And as of that time, had you been given the video?

   14   A      No.

   15   Q      And who was at this meeting place?

   16   A      Ekim -- I can't pronounce his last name --

   17   Alptekin and Bijan, Mike Boston, Mike McCauley, Graham

   18   Miller, Bob Kelley.        I think in and out was General

   19   Flynn's son.        I'm not 100 percent sure.

   20   Q      And you were there as well?

   21   A      Correct.

   22   Q      Had you met Alptekin before this meeting?

   23   A      No.

   24   Q      When you were introduced to Alptekin, what, if

   25   anything, did he say?


            Rhonda   F.   Montgomery   OCR-USDC/EDVA       (703)   299-4599
Case 1:18-cr-00457-AJT Document 333 Filed 07/18/19 Page 62 of 141 PageID# 4248

                                                                        720
                                Courtovich    -    Direct

    1   A       When the meeting started -- I mean, we were

    2   introduced.        But when the meeting started, he looked at

    3   me and said, "Oh, great.          The great Olivia Pope is

    4   here.     You're supposed to be doing all of these great

    5   things, but I'm not seeing anything.                I'm expecting

    6   congressional hearings.          I'm expecting big news

    7   stories.      I'm expecting the Department of Justice to be

    8   involved."

    9           That was the first conversation that we had.                Not

   10   a great one from a client.

   11   Q       And who is Olivia Pope, if you know?

   12   A       So I did this big project for this -- Olivia Pope

   13   is a TV show.        I forget the name of the show, but it's

   14   about a D.C. lobbyist who can just fix problems in five

   15   minutes.      And I was referred to in a magazine once as

   16   the Olivia Pope of Washington.              He must have read that,

   17   and that's where he did the tie-in.

   18   Q       And so after that, how did the meeting begin?

   19   A       I think -- you know, I remember the highlights of

   20   the meeting.        But I think then they did a rollout of

   21   the research and data that was done by, I think --

   22   well, McCauley presented it.              I don't know who put all

   23   the research together.         But it was primarily all on the

   24   Gulen schools, the flow of dollars, how it's going.

   25           I also touched on some immigration issues, how


            Rhonda   F.   Montgomery   OCR-USDC/EDVA         (703)   299-4599
Case 1:18-cr-00457-AJT Document 333 Filed 07/18/19 Page 63 of 141 PageID# 4249

                                                                        721
                                Courtovich    -   Direct

    1   they brought people in to be a teacher but turned them

    2   into a -- at the Gulen schools, into a janitor and

    3   shaved dollars off of their paychecks.                That's how they

    4   would fuel some of the insurgency.

    5   Q      Was this produced in physical form in some way?

    6   A      It was a -- the document, as I remember, was

    7   supposed to be completed but wasn't.                So he was reading

    8   from, like, a binder but said he would get everyone the

    9   final intel packet soon thereafter.

   10   Q      Was there some sort of PowerPoint that was

   11   presented?

   12   A      There could have been a PowerPoint in the binder,

   13   but we weren't given anything to leave with.                  And I

   14   just remember seeing a lot of data.                And if it was in

   15   the presentation form, it could have been, but I don't

   16   remember.

   17   Q      Do you recall whether Alptekin had anything in his

   18   hands during that presentation?

   19   A      I think he had his documents from -- I think he

   20   was doing -- we didn't have the document in front of

   21   us.    We were just listening in.           But I don't remember

   22   what he had in his hand.

   23   Q      Okay.      And do you recall anything -- what, if

   24   anything, do you recall about some papers being thrown

   25   on the table?


            Rhonda   F.   Montgomery   OCR-USDC/EDVA         (703)   299-4599
Case 1:18-cr-00457-AJT Document 333 Filed 07/18/19 Page 64 of 141 PageID# 4250

                                                                        722
                                Courtovich    -   Direct

    1   A       So he was visibly upset for --

    2   Q       Who is this?

    3   A       Ekim.     He was visibly upset during the meeting and

    4   concerned that we were far behind where, I think, he

    5   had expected.        And so he had some materials, but I

    6   don't remember what exactly he threw.

    7   Q       And so what were the things that he expected, if

    8   he expressed them, that didn't happen?

    9   A       Congressional hearings, DOJ investigation, and

   10   major news article/stories pertaining to the data that

   11   was presented at that meeting.

   12   Q       And what congressional investigations did Alptekin

   13   want?

   14   A       Well, we assumed from that it would probably be

   15   the permanent subcommittee of investigations, or it

   16   would be financial services if the money is flowing

   17   through correspondent banks in New York.               There's a

   18   whole host of different areas where the Congress could

   19   investigate and highlight these issues.

   20   Q       But regardless of what body might do it, what --

   21   if he expressed them, what were the hearings that he

   22   wanted to take place?

   23   A       The hearings to showcase the flow of money from

   24   Gulen schools to funding insurgency in Turkey.

   25   Q       And besides Gulen or Gulen affiliated officials or


            Rhonda   F.   Montgomery   OCR-USDC/EDVA       (703)   299-4599
Case 1:18-cr-00457-AJT Document 333 Filed 07/18/19 Page 65 of 141 PageID# 4251

                                                                           723
                                  Courtovich      -   Direct

    1   entities, did he express anything else that he

    2   expected?

    3   A       Well, this was the meeting where he had said -- he

    4   goes, what am I going to tell Ankara in that meeting?

    5   Because he was -- you know, as I said, he was upset

    6   with where he saw everything.

    7   Q       What did he tell -- what do I tell Ankara?                  Is

    8   that what he said?

    9   A       Yes.

   10   Q       And whom did he say that to?

   11   A       To Bijan and, you know, into the room.

   12                   MR. GILLIS:       May I have a moment, Your Honor?

   13                   THE COURT:       Yes.

   14   BY MR. GILLIS:

   15   Q       So do you recall how -- what was your reaction to

   16   this?

   17   A       So, I mean, I almost fell off of my chair, and

   18   Graham was with me.           And Graham runs the day-to-day.

   19   And I wasn't even supposed to be at this meeting.                        He

   20   was going to drop me off at the airport, and I was

   21   going to fly down to South Carolina.                   When I find out

   22   that Ekim was going to be there, I'm like, well, I'm

   23   going to meet the client.               It's a client.

   24           So I just continued on, and we went over to FIG.

   25   You know, the sandwiches were out.                 I thought it was


            Rhonda     F.   Montgomery     OCR-USDC/EDVA        (703)   299-4599
Case 1:18-cr-00457-AJT Document 333 Filed 07/18/19 Page 66 of 141 PageID# 4252

                                                                        724
                                Courtovich    -   Direct

    1   going to be just a general meeting.                Then he kind of

    2   ruled that out.

    3          So I -- you know, Graham is doing day-to-day.                  So

    4   I'm trying to figure out what the heck is going on.

    5   That's when I said at the meeting -- and I sent a memo

    6   right after.        I said, Listen, if that's what you're

    7   trying to do, then this has to be a government action.

    8   It has to be done by a prosecutor in Turkey.                  It has to

    9   be, you know, someone from the ministry of justice that

   10   has current, you know, charges against Gulen.                  Then you

   11   have to file a 1782 petition in federal court to get

   12   subpoena power.

   13          Because after hearing the research and intel, you

   14   know, they don't have -- you know, he's a former FBI

   15   agent, but he doesn't have the access that he would if

   16   he were still in the FBI.

   17          So we outlined what the 1782 procedure was and how

   18   if that's able to demonstrate the flow of money, then

   19   you're going to have something that's going to get you

   20   everything you need.           But it has to be done by the

   21   government.        So we sent a memo indicating that and

   22   walking through that process.

   23   Q      It would have to be done by which government?

   24   A      The Turkish government.

   25   Q      Initially, you said that you almost fell off your


            Rhonda   F.   Montgomery     OCR-USDC/EDVA       (703)   299-4599
Case 1:18-cr-00457-AJT Document 333 Filed 07/18/19 Page 67 of 141 PageID# 4253

                                                                        725
                                Courtovich    -   Direct

    1   chair when you saw this reaction by Alptekin.                 Why?

    2   A      Well, our whole goal with FIG and Bijan was to get

    3   a great working relationship with them because it was

    4   going to be a growing company.             It was, you know, very,

    5   very active over there.          We expected it to be in

    6   business for some time.          So I wanted this project to be

    7   very successful.

    8          We really don't get hired to promote videos.

    9   We're not a video promoter.           But we saw this as an

   10   opportunity to let them see our work at a very, you

   11   know, minimal amount of money compared to the hours

   12   that were being put into it.

   13          So when you sit there and the client basically

   14   tells you you've filed in every single level, then

   15   you're pretty concerned.          And it took me until -- I got

   16   on the elevator with Graham and expressed a little

   17   concern about the meeting, and he was just as surprised

   18   as I was.

   19   Q      Okay.      Let's just stop there because I don't want

   20   to get into what -- we have evidence rules that might

   21   stop us from you getting into that.

   22   A      Sure.

   23   Q      So if -- let me ask you this first:             These things

   24   that Alptekin said he was expecting and what he was

   25   upset about, how do they line up with what you had been


            Rhonda   F.   Montgomery   OCR-USDC/EDVA       (703)   299-4599
Case 1:18-cr-00457-AJT Document 333 Filed 07/18/19 Page 68 of 141 PageID# 4254

                                                                        726
                                 Courtovich    -   Direct

    1   told up until that time about the project?

    2   A      Zero.       We were hired to promote a video that

    3   hadn't been made yet.

    4   Q      How did that line up with your understanding of

    5   the overall project that FIG was engaged in?

    6   A      When I sat there and he rolled that out, I just

    7   divorced the two because what he was talking about was

    8   something completely different and independent from

    9   what we were looking to do in the way of size, scope,

   10   content across the board.

   11                  MR. GILLIS:       May I have another moment, Your

   12   Honor?

   13                  THE COURT:       Yes.

   14                  MR. GILLIS:       I promise this is to shorten

   15   things, not to lengthen things, Your Honor.

   16   BY MR. GILLIS:

   17   Q      Could you please take a look at Government's

   18   Exhibit 129, which is not yet in evidence.

   19   A      Yes.

   20   Q      Do you recognize that?

   21   A      That's the memorandum that we subsequently

   22   followed up the conversation on the 1782

   23   recommendation.

   24                  MR. GILLIS:       I move to admit Government's

   25   Exhibit 129.


            Rhonda    F.   Montgomery     OCR-USDC/EDVA     (703)   299-4599
Case 1:18-cr-00457-AJT Document 333 Filed 07/18/19 Page 69 of 141 PageID# 4255

                                                                        727
                                  Courtovich    -   Direct

    1                  THE COURT:        Any objection?

    2                  MS. MITCHELL:        None, Your Honor.

    3                  THE COURT:        Exhibit 129 is admitted.

    4   BY MR. GILLIS:

    5   Q      Under "Goals" there, was that your understanding

    6   of the goals of the project at that time?

    7   A      From what he outlined at that meeting.

    8   Q      Who outlined?

    9   A      Ekim.        What he outlined at that meeting, this was

   10   the way they could get there.               It's certainly not the

   11   previous plan that we were implementing or would

   12   implement when the video was done.

   13   Q      Was this meant to respond to what he had said at

   14   the meeting?

   15   A      Yes.        We also wanted to showcase that we were

   16   hired to promote a video.             And so we didn't fail at any

   17   level because we didn't in any way have the

   18   understanding that that was the objective or goals of

   19   him or anyone.

   20   Q      And who prepared this?

   21   A      I wrote it with Graham, and then we conferred with

   22   a law firm to help us on some of the other aspects of

   23   the 1782 procedure.

   24   Q      Did you send this memorandum to anybody?

   25   A      At first to Bijan.


            Rhonda    F.    Montgomery     OCR-USDC/EDVA     (703)   299-4599
Case 1:18-cr-00457-AJT Document 333 Filed 07/18/19 Page 70 of 141 PageID# 4256

                                                                          728
                                  Courtovich    -    Direct

    1   Q      Did you later send it to anyone else?

    2   A      I then sent it -- I didn't hear back.                  And so we

    3   wanted to move forward with it, and so we also sent it

    4   to Ekim.

    5   Q      Was that your strategic analysis of how you wanted

    6   to get to where Alptekin wanted to go?

    7   A      Yes.        It was the only way that we saw we could

    8   move forward in that direction.

    9                  MR. GILLIS:       You can take that down.

   10   BY MR. GILLIS:

   11   Q      Now, if you would, look at the first paragraph on

   12   page 2 of that exhibit.             Could you take a moment to

   13   read that.

   14   A      Uh-huh.

   15   Q      Now, in that last sentence you say, "If done

   16   correctly, this will stir parallel criminal

   17   investigations."          Why did you write that?

   18   A      Because that is what he outlined with the --

   19   Q      Who?        Who outlined?

   20   A      Ekim outlined in that meeting in November, that

   21   they wanted Department of Justice action against Gulen.

   22   Q      What action did they want against Gulen?

   23   A      I don't remember him specifically saying what, but

   24   I assumed they didn't -- or he didn't want him to end

   25   up in a Pennsylvania prison.                I assume they wanted him


            Rhonda    F.    Montgomery     OCR-USDC/EDVA      (703)    299-4599
Case 1:18-cr-00457-AJT Document 333 Filed 07/18/19 Page 71 of 141 PageID# 4257

                                                                        729
                                 Courtovich   -   Direct

    1   extradited to Turkey.

    2   Q      So in parallel criminal investigations, whom are

    3   you referring to there?

    4   A      I'd say the Department of --

    5   Q      Well, I'm sorry.         About any particular subject?

    6   Person?      Individual?

    7   A      About Gulen.       It would be about the money flow

    8   going into Turkey from the United States.

    9   Q      And if you would, look under "Media Outreach to

   10   Complement the 1782 Petition."             Take a moment to read

   11   that if you would.

   12   A      Uh-huh.

   13                 MR. GILLIS:       Can we give the jury a bit

   14   longer to read the document?

   15                 THE COURT:       Yes.

   16   BY MR. GILLIS:

   17   Q      Does that also reflect what Alptekin was

   18   complaining about at the meeting before?

   19   A      Well, it reflects what he'd need to do.              Well, not

   20   he would.         What the Turkish government would need to do

   21   if that's what they wanted done.             Or if this was

   22   something that he wanted done -- I should say at this

   23   point if it was something he wanted done, he would have

   24   to go back and say, I can't do this myself.                Here's the

   25   pathway.      And it would have to be done by the Turkish


            Rhonda   F.   Montgomery     OCR-USDC/EDVA     (703)   299-4599
Case 1:18-cr-00457-AJT Document 333 Filed 07/18/19 Page 72 of 141 PageID# 4258

                                                                         730
                                Courtovich      -    Direct

    1   government.

    2                 MR. GILLIS:       Okay.       You can take that down.

    3   BY MR. GILLIS:

    4   Q      After you gave the memo to Alptekin, what, if

    5   anything, did he say about it?

    6   A      He was --

    7                 MS. MITCHELL:       Objection, Your Honor.

    8                 THE COURT:       Overruled.

    9                 MS. MITCHELL:       To Alptekin?

   10                 THE COURT:       I'm sorry.       When is this

   11   conversation?

   12                 MR. GILLIS:       This is what Alptekin said he

   13   would do with the memorandum.

   14                 THE COURT:       In a conversation?

   15                 MR. GILLIS:       With this witness.

   16                 THE COURT:       All right.       I'm going to sustain

   17   the objection.

   18   BY MR. GILLIS:

   19   Q      Well, let me ask you this:              After you gave this

   20   memo to Alptekin, what's the next thing of significance

   21   that happened?

   22   A      We received an e-mail from the deputy chief of

   23   mission at the Turkish embassy to come and present a

   24   full overview, not just in this category but a

   25   comprehensive communications plan for the government of


            Rhonda   F.   Montgomery     OCR-USDC/EDVA        (703)   299-4599
Case 1:18-cr-00457-AJT Document 333 Filed 07/18/19 Page 73 of 141 PageID# 4259

                                                                        731
                                   Courtovich   -   Direct

    1   Turkey for the United States.

    2   Q      And this official that you referred to, deputy --

    3   I'm sorry?

    4   A      He's the number two in the Turkish embassy as we

    5   understood his role.

    6   Q      And he's from what country?

    7   A      Turkey.

    8   Q      I see.      Okay.

    9   A      A Turkish diplomat.

   10   Q      What was your involvement in the placement of an

   11   op-ed that was published on Election Day 2016?

   12   A      Yes, we were.

   13   Q      Do you recall there being some controversy about

   14   the article?

   15   A      I do, a lot of controversy relative to the origins

   16   of the op-ed.

   17   Q      And shortly after the controversy about the op-ed,

   18   do you recall a phone call you had with the defendant

   19   and others?

   20   A      I -- well, there was a phone call that Graham

   21   Miller, Bijan, and Bill McGinley, who then, I think,

   22   was still in his role as -- yeah, he was in his role as

   23   counsel to the Trump campaign.

   24   Q      And when did this take place, roughly, in relation

   25   to the election?


            Rhonda   F.   Montgomery     OCR-USDC/EDVA       (703)   299-4599
Case 1:18-cr-00457-AJT Document 333 Filed 07/18/19 Page 74 of 141 PageID# 4260

                                                                        732
                                 Courtovich   -   Direct

    1   A      A few days after the election when the stories

    2   started to pop up in various publications.

    3   Q      Where were you at the time?

    4   A      I was in South Carolina.

    5   Q      What was the purpose of the call?

    6   A      Mike McGinley wanted to know the origins of the

    7   op-ed and if it was related to any project or contract.

    8   Q      Did Mike McGinley ask questions about that of

    9   anyone?

   10   A      So the call started without me.             I had called up

   11   to the office to speak to Graham.             I was told by the

   12   secretary that he was on the phone with McGinley and

   13   Bijan.       So I kind of jumped in.        I had them put another

   14   number in, and I joined in.

   15          So, at that point, the conversation was focused on

   16   exactly where did this op-ed come from, why was it

   17   written, was it part of any paid contract.                  That's what

   18   McGinley was trying to get to the bottom of.                  Because I

   19   think the White House was getting -- or I should say

   20   the president-elect's office was getting inquiries.

   21   Q      Were these questions directed at anyone in

   22   particular?

   23   A      Bijan.

   24   Q      Do you recall how the defendant responded to the

   25   question about the op-ed?


            Rhonda    F.   Montgomery   OCR-USDC/EDVA       (703)    299-4599
Case 1:18-cr-00457-AJT Document 333 Filed 07/18/19 Page 75 of 141 PageID# 4261

                                                                        733
                                Courtovich    -   Direct

    1   A      And so the op-ed -- he did say that General Flynn

    2   wrote the op-ed and it was his words and it was his

    3   belief and his long history and understanding of this

    4   issue, that that was his position.             So he just wrote it

    5   and was passionate to get it and wanted it done on

    6   Election Day.

    7   Q      Okay.      How did the defendant respond to the

    8   question of whether anyone paid for the op-ed?

    9   A      So there wasn't a -- I expected a response to --

   10   that was Inovo who paid for the contract.               But, again,

   11   the position with FIG was that this was actually

   12   written outside the contract.             This was just something

   13   the General decided to do independent from what the

   14   project was, which was -- but still, McGinley wanted to

   15   know about the Inovo project, and the flow came

   16   directly on the contract.          And there wasn't an

   17   immediate or direct answer to that.

   18   Q      From whom?

   19   A      From Bijan.

   20   Q      So when you say there wasn't an immediate or

   21   direct answers, what do you mean?

   22   A      I just remember being concerned that with the

   23   pause of what I thought up to that point would be a

   24   very easy answer, Inovo -- and then I'm thinking, well,

   25   maybe it came from -- because Bijan has -- not Bijan.


            Rhonda   F.   Montgomery   OCR-USDC/EDVA       (703)   299-4599
Case 1:18-cr-00457-AJT Document 333 Filed 07/18/19 Page 76 of 141 PageID# 4262

                                                                        734
                                 Courtovich    -   Cross

    1   I'm sorry.         Ekim has -- at that point, we had known he

    2   had, you know, at least a dozen companies.                 If it came

    3   from this company or Company Y.

    4          So I asked Bijan:          Where did the money -- which

    5   company did it come from?            And then I had said:       I

    6   think we should get Ben Ginsberg, my lawyer.

    7          And McGinley used to be my lawyer at Jones Day.

    8   So I said:         Let's get Ginsberg on the phone.

    9          And then that's when McGinley said:             I think we

   10   have a conflict here.            Let's hang up.

   11          And that ended the call.

   12   Q      Mr. Courtovich, was Sphere paid for its work on

   13   this project?

   14   A      Yes.

   15   Q      How much were you paid?

   16   A      In total, $40,000.          The first contract was 30, and

   17   then Bijan paid us an extra 10,000, as he said, for the

   18   extra work that was being done and the extra attention

   19   to the account.

   20                  MR. GILLIS:       One moment, Your Honor.

   21          (Counsel confer.)

   22                  MR. GILLIS:       That's all I have, Your Honor.

   23                  THE COURT:       All right.   Ms. Mitchell.

   24                  MS. MITCHELL:       Thank you, Your Honor.

   25                             CROSS-EXAMINATION


            Rhonda    F.   Montgomery     OCR-USDC/EDVA    (703)    299-4599
Case 1:18-cr-00457-AJT Document 333 Filed 07/18/19 Page 77 of 141 PageID# 4263

                                                                        735
                                Courtovich     -   Cross

    1   BY MS. MITCHELL:

    2   Q      Good morning.

    3   A      Good morning.

    4   Q      How are you?

    5   A      I'm fine.

    6   Q      My name is Stacey Mitchell.            I'm representing

    7   Bijan Rafiekian.        We have not spoken before; have we?

    8   A      No.

    9   Q      Okay.      I am going to walk through a series of

   10   questions predominantly focused on following up on some

   11   of the direct examination.

   12          You were asked at the beginning of your direct

   13   testimony about a comparison that Bijan has made

   14   between Ayatollah Khomeini and Gulen.

   15   A      Uh-huh.

   16   Q      You explained the allegory of Khomeini, and then

   17   you said the rest is history.              Would you explain the

   18   history of Khomeini.           Don't take forever.      Take a short

   19   brief moment.        Some of the jurors may not be familiar

   20   with his role in Iran.

   21   A      Sure.      Well, during the fall of the shah of Iran's

   22   regime in coming to America, Ayatollah Khomeini took

   23   power, took a very aggressive position against the

   24   United States, took American hostages that were held

   25   for more than a year, and drove a growing anti-American


            Rhonda   F.   Montgomery     OCR-USDC/EDVA     (703)   299-4599
Case 1:18-cr-00457-AJT Document 333 Filed 07/18/19 Page 78 of 141 PageID# 4264

                                                                        736
                                 Courtovich    -   Cross

    1   fever in Iran that we still see today.

    2   Q      Are you familiar where Bijan is originally from?

    3   A      Yes.

    4   Q      Where is that?

    5   A      Iran.

    6   Q      And you understand that this was something that

    7   was --

    8   A      Very passionate.

    9   Q      Very passionate about it.

   10          Did he share the same concern about the future of

   11   Turkey if this were to progress and Gulen were to

   12   essentially follow in the same steps as Khomeini did?

   13   A      I think he thought of it as a concern.              I don't

   14   think the comparison would be to Iran today but

   15   certainly heading in that direction if it went that

   16   way.     But I don't think we were at complete disaster.

   17   Q      To be clear, the concern from Bijan was, let's not

   18   get there, correct?

   19   A      Correct.

   20   Q      All right.       Now, talking again about -- you said

   21   Sphere was brought in to promote a video?

   22   A      Correct.

   23   Q      And it's important to your credibility to make

   24   sure that that video is accurate?

   25   A      Uh-huh.


            Rhonda    F.   Montgomery   OCR-USDC/EDVA      (703)   299-4599
Case 1:18-cr-00457-AJT Document 333 Filed 07/18/19 Page 79 of 141 PageID# 4265

                                                                          737
                                      Courtovich   -   Cross

    1   Q       You have to say yes or no.

    2   A       Yes.        Sorry.

    3   Q       And to make sure that it's bringing something new

    4   to the scene, correct?

    5   A       Correct.

    6   Q       So you were engaged with the Flynn Intel Group

    7   through the person of Graham Miller to make sure that

    8   that investigation was going on; is that correct?

    9   A       Well, I mean, we were there to promote a video,

   10   and we're trying to help as much we can along the way

   11   to make sure what we end up with can be given to, you

   12   know, a significant journalist that would take this and

   13   use it as either a -- sometimes it just promotes an

   14   idea.     Then they go and do their own research, which

   15   they always do.              But something that really catches

   16   their eye.

   17   Q       Right.

   18   A       And interest.

   19   Q       Right.

   20           Turning your direction now to your testimony with

   21   respect to the Foreign Agents Registration Act and the

   22   Lobbying Disclosure Act.              This is a significant

   23   question at the beginning of the engagement where there

   24   are foreign contacts, correct?

   25   A       Correct.


            Rhonda     F.    Montgomery     OCR-USDC/EDVA      (703)   299-4599
Case 1:18-cr-00457-AJT Document 333 Filed 07/18/19 Page 80 of 141 PageID# 4266

                                                                        738
                                Courtovich     -   Cross

    1   Q      Would you agree the Foreign Agents Registration

    2   Act is complicated?

    3   A      Well, the good thing is you can just call the FARA

    4   office, and they'll actually answer the question for

    5   you, which saves us a lot of legal bills.

    6          But I look at it very simply:           You know, it's

    7   either you're paid by a government.                And if you're

    8   indirectly paid, then you just have to -- at the end of

    9   it, even with the LDA, you just have to make sure all

   10   the parties that you knowingly are helping are on the

   11   sheet.

   12          The only confusion we have is under the Lobbying

   13   Disclosure Act, they have an exclusion.                They have an

   14   LDA exclusion to FARA.         So let's say we represent a

   15   foreign airline that's controlled by the country.                  Then

   16   if you show that your work is primarily helping the

   17   airline as opposed to the country that owns the

   18   airline, then there's that.           So that's the only thing

   19   that we get concerned about.

   20          For the most part, it kind of falls where it

   21   falls.

   22   Q      So a great point.       When a business has retained

   23   you to promote their interests in a country where

   24   business is closely aligned with government, sometimes

   25   that distinction can be very difficult to figure out?


            Rhonda   F.   Montgomery   OCR-USDC/EDVA         (703)   299-4599
Case 1:18-cr-00457-AJT Document 333 Filed 07/18/19 Page 81 of 141 PageID# 4267

                                                                        739
                                  Courtovich    -   Cross

    1   A      You just make sure that you have documented and

    2   can demonstrate from the materials that you're using

    3   and the information that you're doing and what you're

    4   driving fall into that category.              So if we were working

    5   for --

    6   Q      Let me actually stop you and ask you.                I think

    7   this will --

    8                  MR. GILLIS:        Excuse me, Your Honor.       May the

    9   witness be allowed to finish his answer?

   10                  THE COURT:        I think he did.    You could follow

   11   up on that.

   12   BY MS. MITCHELL:

   13   Q      Let me turn you to Defendant's Exhibit 60, if I

   14   could, please.          I want to highlight the fourth

   15   paragraph.

   16   A      Exhibit 60?

   17   Q      Yes.        Oh, it's in evidence.      It will be brought up

   18   on the screen.

   19                  MS. MITCHELL:        Actually, let's show the whole

   20   page first.

   21                  This is in evidence, Your Honor.

   22   BY MS. MITCHELL:

   23   Q      If you look at it generally, it appears to be a

   24   letter from Covington, is that correct, to Heather Hunt

   25   of the FARA registration unit.


            Rhonda    F.    Montgomery     OCR-USDC/EDVA    (703)    299-4599
Case 1:18-cr-00457-AJT Document 333 Filed 07/18/19 Page 82 of 141 PageID# 4268

                                                                         740
                                  Courtovich      -   Cross

    1   A      Okay.

    2                  MS. MITCHELL:        If you can, scroll to page 2

    3   for the witness' benefit.

    4   BY MS. MITCHELL:

    5   Q      This is signed by Rob Kelner.              Going back up to

    6   page 1 in paragraph 4 --

    7                  MR. GILLIS:        Your Honor, the same objection

    8   was made with respect to the documents that I was

    9   trying to show the witness.

   10                  THE COURT:        Right.   What's going to be your

   11   question?          Whether he agrees with the substance?

   12                  MS. MITCHELL:        I'm going to ask him to read

   13   the paragraph and ask him if he agrees with it.

   14                  THE COURT:        All right.     I'm going to sustain

   15   the objection.

   16                  MS. MITCHELL:        You're going to sustain the

   17   objection?

   18                  THE COURT:        Yes.

   19                  MS. MITCHELL:        Thank you, Your Honor.

   20   BY MS. MITCHELL:

   21   Q      Let's go back to the Foreign Agents Registration

   22   Act and LDA.          This was an issue that you were

   23   discussing with Bijan at the beginning of your

   24   engagement, correct?

   25   A      Yes.


            Rhonda    F.    Montgomery     OCR-USDC/EDVA      (703)   299-4599
Case 1:18-cr-00457-AJT Document 333 Filed 07/18/19 Page 83 of 141 PageID# 4269

                                                                        741
                                  Courtovich   -   Cross

    1   Q      He indicated to you that he was speaking with

    2   attorneys; is that correct?

    3   A      Bob Kelley, their attorney.

    4   Q      Did you know in advance of that that he had

    5   reached out to Rob Kelner at Covington?

    6   A      No.

    7   Q      Do you recall having forwarded to Mr. Kian a

    8   memorandum, a client alert if you will, drafted by Rob

    9   Kelner summarizing FARA?

   10   A      Yes.

   11   Q      All right.        So you were not aware that after

   12   receiving that from you he picked up the phone and

   13   called Rob Kelner?

   14   A      I don't have a memory of it.

   15                  MR. GILLIS:       Assumes facts not in evidence,

   16   Your Honor.

   17                  THE COURT:       He answered the question.

   18   A      Kelner didn't send me that memo.              I do a lot of

   19   work for Covington.          So we get their 800 alerts and

   20   whatever.          So they came just at the right time, and I

   21   forwarded it to Bijan.

   22   Q      Right.       Client alerts, we lawyers send them all

   23   the time to try and get business, correct?

   24   A      Yes.

   25   Q      So you referred to Bob Kelley.              Who is that?


            Rhonda    F.   Montgomery     OCR-USDC/EDVA      (703)   299-4599
Case 1:18-cr-00457-AJT Document 333 Filed 07/18/19 Page 84 of 141 PageID# 4270

                                                                        742
                                 Courtovich    -    Cross

    1   A      He is the counsel in FIG.

    2   Q      You understood in or about September of 2016 that

    3   he was researching the question of whether to file a

    4   FARA or an LDA?

    5   A      Correct.

    6   Q      In fact, Graham Miller from your office --

    7                  MR. GILLIS:       Objection, Your Honor.       Well, I

    8   beg your pardon.         I was premature.

    9                  THE COURT:       Go ahead.

   10   BY MS. MITCHELL:

   11   Q      And Graham Miller from your office was in

   12   communication with Bob Kelley; is that correct?

   13   A      Correct.

   14   Q      All right.       What ultimate decision was made with

   15   respect to filing under FARA or the Lobbying Disclosure

   16   Act?

   17   A      LDA.

   18   Q      All right.       In your position, in addition to doing

   19   work for clients, you also do a fair amount of business

   20   development, correct?

   21   A      Correct.

   22   Q      That's really how you get more work and keep

   23   Sphere Consulting operating, correct?

   24   A      Correct.

   25   Q      As you attempt to get new business, you're hopeful


            Rhonda    F.   Montgomery     OCR-USDC/EDVA     (703)   299-4599
Case 1:18-cr-00457-AJT Document 333 Filed 07/18/19 Page 85 of 141 PageID# 4271

                                                                        743
                                  Courtovich   -   Cross

    1   that you'll get it?

    2   A       That's correct.

    3   Q       Sometimes you actually get the business?

    4   A       Yes.

    5   Q       And sometimes you don't get it?

    6   A       That's correct.

    7   Q       Would you agree it's not uncommon that if you

    8   don't get some business, you won't share that

    9   information outside Sphere?

   10   A       What information?

   11   Q       So if you are pitching a client and you don't get

   12   the business, do you tell colleagues outside of Sphere:

   13   Hey, we didn't get the business?

   14   A       I mean, it all depends on, you know, what the

   15   circumstances are.          It's not something we keep dire

   16   secret.

   17   Q       But you also don't advertise that you didn't get

   18   work?

   19   A       Well, it all depends.        So with the trade

   20   association, they put you through an RFP process and it

   21   goes on and on and on and you spend a ton of resources

   22   and at the end they actually don't do the project, you

   23   say, Oh, these guys.

   24           So there are conversations that -- it's nothing

   25   we're ashamed of, I mean, win or lose.              Plus, most of


            Rhonda     F.   Montgomery   OCR-USDC/EDVA     (703)   299-4599
Case 1:18-cr-00457-AJT Document 333 Filed 07/18/19 Page 86 of 141 PageID# 4272

                                                                        744
                                Courtovich     -   Cross

    1   these are competitively bid.           So there are four other

    2   firms involved, and they know who the other three firms

    3   are.    And if you don't get it, you don't get it.

    4   Q      You don't get it?

    5   A      Yeah.

    6   Q      But it's not uncommon -- withdrawn.

    7   A      We talk about our wins more than our losses.

    8   Q      Okay.      When you actually get the work, it's not

    9   uncommon for clients to hire you to generate media

   10   attention, correct?

   11   A      Correct.

   12   Q      And some of those are media attention regarding

   13   political figures?

   14   A      We do mostly -- we work pretty much mostly on the

   15   private investment side, but yeah, we do on the other

   16   side as well.

   17   Q      All right.      Sometimes that's within the U.S. that

   18   you're doing media work for clients?

   19   A      Correct.

   20   Q      And sometimes that's foreign?

   21   A      I'd say about -- it's mostly two-thirds foreign

   22   and one-third U.S.

   23   Q      All right.      Fair to say that sometimes the media

   24   attention that you're trying to draw to whatever figure

   25   is positive and sometimes it's negative?


            Rhonda   F.   Montgomery   OCR-USDC/EDVA       (703)   299-4599
Case 1:18-cr-00457-AJT Document 333 Filed 07/18/19 Page 87 of 141 PageID# 4273

                                                                        745
                                Courtovich     -   Cross

    1   A      Correct.

    2   Q      All right.      There's nothing illegal with any of

    3   that; is that correct?

    4   A      I hope not.

    5   Q      You follow the law as closely as you can?

    6   A      Yes, we do.

    7   Q      Turning your attention now to that November 2

    8   meeting with Ekim Alptekin, not a happy meeting,

    9   correct?

   10   A      No.

   11   Q      And your takeaway from that meeting was that FIG

   12   and, as a result, Sphere were not meeting Ekim

   13   Alptekin's objectives?

   14   A      Well, once I conferred with Graham -- so ten

   15   minutes later I walked away from that meeting thinking

   16   that Ekim had a completely different playbook in his

   17   mind and was expecting a completely different set of

   18   outcomes than a $40,000 promotion of a video.

   19          What he was talking about would be a $2 million,

   20   $3 million massive effort campaign, a legal strategy

   21   activity to actually get him where he wanted to be.

   22   Q      So a very expensive project?

   23   A      Exactly.

   24   Q      All right.      And for a substantially reduced

   25   budget, one would get something more akin to what you


            Rhonda   F.   Montgomery   OCR-USDC/EDVA       (703)   299-4599
Case 1:18-cr-00457-AJT Document 333 Filed 07/18/19 Page 88 of 141 PageID# 4274

                                                                        746
                                Courtovich     -   Cross

    1   thought was going to be happening, namely, a

    2   documentary style video and some media attention

    3   associated with that, correct?

    4   A      So I went in there, you know, still under the

    5   umbrella of promoting private investment in Turkey by

    6   private business people.          And then this cat jumped out

    7   of the bag and, you know, I just didn't know what to do

    8   with it.      And throughout, as we sat there, I tried to

    9   figure out, as we always do, how we can get there.

   10          And I just kind of put the video out of mind.                  At

   11   this point, I was nervous about the video, that

   12   whatever came out would be a disaster.              So I said,

   13   well, let's focus on getting the government involved

   14   with this and let's focus on putting together a real

   15   plan to get them where they need to be if this is where

   16   they want to go.

   17   Q      And that was -- you were hoping that that would

   18   happen in the future?

   19   A      Correct.

   20   Q      All right.      Turning your attention to -- well,

   21   following up on that.          So as you left that meeting, you

   22   thought 1782 discovery process would make some sense?

   23   A      Exactly.

   24   Q      And you put together a memo that we looked at

   25   earlier?


            Rhonda   F.   Montgomery    OCR-USDC/EDVA      (703)   299-4599
Case 1:18-cr-00457-AJT Document 333 Filed 07/18/19 Page 89 of 141 PageID# 4275

                                                                        747
                                 Courtovich    -   Cross

    1   A      Yes.

    2   Q      Do you recall the date of that memo?

    3   A      Yes.

    4                  MS. MITCHELL:     If we could, display

    5   Government Exhibit 129, please.

    6   A      November 6.

    7   Q      I'm sorry?

    8   A      November 6, 2016 -- oh, the 8th.

    9   Q      Great.       What was happening on November 8, 2016?

   10   A      Election.

   11   Q      And you sent that memo to FIG to the person of

   12   Bijan at some point presumably after you finished

   13   drafting it?

   14   A      Correct.

   15   Q      So it happened either on November 8 or in the

   16   following days?

   17   A      Yeah.       I'd have to see the e-mail to know which

   18   day it was sent.

   19   Q      And you've testified before you never got a

   20   response from the defendant to that; is that correct?

   21   A      He could have e-mailed me back that he received

   22   it, but there was never a green light:              Let's do this,

   23   or I think we can move forward with this.

   24   Q      Okay.       But as it turns out, starting on

   25   November 9, FIG was winding down their business;


            Rhonda    F.   Montgomery   OCR-USDC/EDVA      (703)   299-4599
Case 1:18-cr-00457-AJT Document 333 Filed 07/18/19 Page 90 of 141 PageID# 4276

                                                                        748
                                 Courtovich    -   Cross

    1   weren't they?

    2   A      I think they were going to wind down at one point

    3   one element of FIG and keep two open.              It was fluid as

    4   to -- I don't remember the final decision.                 But I don't

    5   remember the day after that being the case but I

    6   don't...

    7   Q      But you don't really recall?

    8   A      There was a lot going on the day after the

    9   election.         People were trying to assess a lot of

   10   things, and so I can't recall.             I just remember -- we

   11   were in -- you know, a lot of contact.              Bijan was

   12   coming to our office.            And so we were talking about

   13   this even if it didn't -- you know, and moving forward

   14   in that direction.

   15          The Flynn stuff I remember -- I don't think -- I

   16   think it was soon after the election they said they

   17   were going to close one aspect of it but two were going

   18   to stay open.         Eventually, it was all to be closed.

   19   Q      Okay.       All closed.

   20          Is it fair to say that November 9 at the Flynn

   21   Intel Group was a different day than November 7 with

   22   respect to its marque partner, General Flynn?

   23   A      I never went back there after the election.                So I

   24   don't know what happened.

   25   Q      Do you understand that General Flynn became the


            Rhonda   F.    Montgomery     OCR-USDC/EDVA    (703)    299-4599
Case 1:18-cr-00457-AJT Document 333 Filed 07/18/19 Page 91 of 141 PageID# 4277

                                                                         749
                                Courtovich     -   Cross

    1   national security advisor to then --

    2   A       Yes, I was of aware of that.           But don't forget.

    3   That doesn't mean you have -- if your principal goes in

    4   to the government as a national security advisor, that

    5   doesn't mean your company is going to close.                   It could

    6   actually raise and rise in stature.                I wasn't

    7   automatically thinking this would lead to the closing

    8   of Flynn Intel Group.           It could lead to, you know,

    9   growth.

   10   Q       Okay.     Did you understand -- withdrawn.

   11           You referenced previously that after not moving

   12   forward with respect to the 1782 process with Flynn

   13   Intel Group, at some point later, you then reached out

   14   on your own to Ekim Alptekin.              Is that correct?

   15   A       We sent it to him directly, but it wasn't like --

   16   we weren't going around anyone.              It was more of we're

   17   talking to Bijan.        We want to get the ball moving.

   18   But, you know, they had a lot of things going on, and I

   19   had promised to Ekim that we'd get back with some more

   20   background on the 1782.           So we just moved the ball

   21   forward, but we were in communication with Bijan as

   22   well.     It wasn't independent.

   23   Q       Okay.     Do you recall about when -- well,

   24   withdrawn.

   25                   MS. MITCHELL:     Could I have the witness shown


            Rhonda   F.   Montgomery     OCR-USDC/EDVA       (703)    299-4599
Case 1:18-cr-00457-AJT Document 333 Filed 07/18/19 Page 92 of 141 PageID# 4278

                                                                        750
                                Courtovich     -   Cross

    1   Defense Exhibit 37.         It's not in evidence.

    2                  THE COURT:      Defense Exhibit 37?

    3                  MS. MITCHELL:      Yes, Your Honor.

    4   A      Uh-huh.

    5   Q      Does that refresh your recollection as to when you

    6   reached out to Mr. Alptekin on this 1782 process?

    7   A      This is the earlier memo.           This was January -- or

    8   December, yeah.

    9   Q      All right.      So when did you reach out to him?

   10   A      On this e-mail, this is December 14.             I

   11   remember --

   12   Q      That's all I needed to know.

   13   A      Okay.

   14   Q      So you reached out to Ekim, and you sent him a

   15   proposal with respect to 1782 in December of '16?

   16   A      Uh-huh.      I just can't guarantee that I hadn't

   17   reached out to him before this in between.                  So I just

   18   want to be accurate.

   19   Q      Okay.      But that was certainly a day in which you

   20   did it formally, correct?

   21   A      Yeah.      I'm not sure if this is a follow-up or the

   22   first.

   23   Q      Okay.      And then at some point, you learned --

   24   actually, you talked about this before, that after

   25   sending this to Ekim, the next thing that happened was


            Rhonda   F.   Montgomery     OCR-USDC/EDVA     (703)     299-4599
Case 1:18-cr-00457-AJT Document 333 Filed 07/18/19 Page 93 of 141 PageID# 4279

                                                                        751
                                Courtovich     -   Cross

    1   you got an e-mail from the government of Turkey.

    2   A      That I remember as the most significant.               There

    3   could have been something else that popped up, but that

    4   was the one I remember.

    5   Q      So do you remember that, in fact, Mr. Alptekin

    6   said to you:        I think the government of Turkey might be

    7   interested in this?

    8   A      Well, I don't remember that, but it very well --

    9   well, he was encouraging.          He goes, Let me get this to

   10   the right people.

   11          And he very well could have then said, I think

   12   this is positive.

   13          But clearly, our communications with Ekim is what

   14   led to the outreach from the embassy because they just

   15   wouldn't have reached out to us otherwise.

   16   Q      So Ekim was telling you he could put you in touch

   17   with the government of Turkey?

   18   A      Well, we had asked him to.           We had said, If this

   19   is where you want to go, you need to bring this to the

   20   government's attention.

   21   Q      And so he said, I can put you in touch with the

   22   government of Turkey?          I can help with that?

   23   A      Not immediately.        But, yeah, it was clear that he

   24   was going to bring this back to whoever he knew in

   25   government and try to move the ball forward.


            Rhonda   F.   Montgomery    OCR-USDC/EDVA      (703)   299-4599
Case 1:18-cr-00457-AJT Document 333 Filed 07/18/19 Page 94 of 141 PageID# 4280

                                                                        752
                                Courtovich     -   Cross

    1   Q      And then at some point, he clearly was successful

    2   because you received an e-mail from the government of

    3   Turkey, correct?

    4   A      That's correct.

    5   Q      A direct communication to you from the government

    6   of Turkey saying, We are interested in talking to you

    7   about this RFP?

    8   A      So as I understand it, they had an open RFP

    9   process at the time that had, I think, either closed or

   10   was close to being closed.           They did a request for

   11   information and then a request for proposal.                I think

   12   they were in that process.

   13          What we got from -- I believe from the embassy, if

   14   not Ekim, saying, Hey, we're going to get you added to

   15   this process even though it's past the addition point.

   16   Q      So you actually had communications with the

   17   government of Turkey?

   18   A      Only when they reached out to us saying come to

   19   this and present from the deputy chief of mission, I

   20   believe, or his assistant at the Turkish embassy in

   21   Washington.

   22   Q      In advance of that, you put together pitch

   23   material, correct?

   24   A      Correct, a full presentation.

   25   Q      And let me direct your attention to Defendant's


            Rhonda   F.   Montgomery   OCR-USDC/EDVA       (703)   299-4599
Case 1:18-cr-00457-AJT Document 333 Filed 07/18/19 Page 95 of 141 PageID# 4281

                                                                         753
                                 Courtovich       -   Cross

    1   Exhibit 51 in evidence and have you take a look at

    2   that.     It will appear on your screen for you.

    3   A       Uh-huh.

    4   Q       Do you recognize that?            What is that?

    5   A       It's our proposal, overview.

    6   Q       Do you recall the budget for that piece of work?

    7   A       So we were told the budget should be for a project

    8   this size, I think, $4 million.

    9   Q       Okay.      In fact, after having e-mail

   10   communications, did you, in fact, go to the embassy of

   11   Turkey to --

   12   A       Our whole team did.

   13   Q       I'm sorry.      Say that again.

   14   A       Our whole team did.            Twelve people went over

   15   there.

   16   Q       Then did you end up getting the work?

   17   A       No.

   18                   MS. MITCHELL:      May I have a moment, Your

   19   Honor?

   20                   THE COURT:      Yes.

   21           (Counsel confer.)

   22   BY MS. MITCHELL:

   23   Q       Mr. Courtovich, at some point, did you become

   24   aware that Robert Amsterdam had been doing similar work

   25   with respect to Gulen?


            Rhonda    F.   Montgomery     OCR-USDC/EDVA       (703)   299-4599
Case 1:18-cr-00457-AJT Document 333 Filed 07/18/19 Page 96 of 141 PageID# 4282

                                                                        754
                                Courtovich     -   Cross

    1   A       His name has popped up and -- but not anything

    2   specific that I remember.

    3   Q       Do you know that he had been retained in --

    4                 MR. GILLIS:       Objection, Your Honor.        It

    5   assumes facts not in evidence.

    6                 THE COURT:       I'll let her ask the question.

    7   BY MS. MITCHELL:

    8   Q       Do you know that he had been retained by the

    9   government of Turkey to do work on behalf of the

   10   government of Turkey beginning in as early as December

   11   2015?

   12   A       The only thing I heard about him -- or I should

   13   say the -- when we reached out to Luis Botts

   14   (phonetic), the law firm, to help us write the 1782

   15   petition -- because I had done a few -- or one 1782

   16   petition with our senior partner in New York -- they

   17   had the information of all the affiliates.

   18           If you look at the 1782 memo, there are a lot of

   19   affiliates of the Gulen school.             And so they had that

   20   knowledge because they were either working with him or

   21   were involved with him.           And it was not relative to

   22   Turkey, but it was some gold trader from Turkey in a

   23   New York jail or something.           I forget the specifics.

   24   So they had this -- we've never had an affiliation with

   25   Amsterdam, but Luis Botts had knowledge or affiliation.


            Rhonda   F.   Montgomery     OCR-USDC/EDVA     (703)   299-4599
Case 1:18-cr-00457-AJT Document 333 Filed 07/18/19 Page 97 of 141 PageID# 4283

                                                                        755
                               Courtovich    -   Redirect

    1   I don't remember the two.

    2   Q      So from the first meeting you had at FIG --

    3   A      Uh-huh.

    4   Q      -- in August through, let's say, the November 2

    5   meeting, did you have any awareness of Robert

    6   Amsterdam's work on behalf of Turkey?

    7   A      You know, I could have seen his name, but I wasn't

    8   day-to-day on the project.           So if his name popped up,

    9   it wouldn't have been of note.

   10                 MS. MITCHELL:       May I have one more moment,

   11   Your Honor?

   12                 THE COURT:       Please.

   13          (Counsel confer.)

   14                 MS. MITCHELL:       Nothing further.

   15                 THE COURT:       All right.    Any redirect?

   16                          REDIRECT EXAMINATION

   17   BY MR. GILLIS:

   18   Q      Mr. Courtovich, you mentioned the project that you

   19   ultimately made the pitch to the Turkish embassy about.

   20   Did you say that that had been closed?

   21   A      Well, it was -- I'd say it's pretty far along in

   22   the process of other firms presenting their

   23   qualifications.        And so they weren't -- if we had just

   24   gone and rang the doorbell and said, "Hey, we have a

   25   presentation for you," they would've said, you know,


            Rhonda   F.   Montgomery     OCR-USDC/EDVA      (703)   299-4599
Case 1:18-cr-00457-AJT Document 333 Filed 07/18/19 Page 98 of 141 PageID# 4284

                                                                         756
                                 Courtovich   -    Redirect

    1   "Thanks, but we're coming to our decision."

    2   Q      I see.       Did anyone help you to get past just

    3   ringing the doorbell?

    4   A      I believe it was Ekim.             And we were -- and it

    5   wasn't just Ekim and I.           But, you know, we were in

    6   conversations with Bijan as well during this whole

    7   process.

    8                  MR. GILLIS:      Would you mind putting the last

    9   exhibit, Exhibit 51, up.

   10   BY MR. GILLIS:

   11   Q      Now, you were saying that essentially, if I

   12   understand it, you gave this memorandum of yours to

   13   Alptekin.          The next thing that's happening is that you

   14   get an e-mail from the deputy minister of station or --

   15   at the Turkish embassy.

   16   A      The DCM we call them.

   17   Q      DCM?

   18   A      (Nods head up and down.)

   19   Q      Okay.       And then Ekim and the defendant allow you

   20   to get in the door; is that correct?

   21   A      Yes, correct.

   22   Q      All right.        In this e-mail that you were asked

   23   about --

   24                  MR. GILLIS:      Could you just zoom in on the

   25   e-mail for the two lines, just that one line that has


            Rhonda    F.   Montgomery    OCR-USDC/EDVA        (703)   299-4599
Case 1:18-cr-00457-AJT Document 333 Filed 07/18/19 Page 99 of 141 PageID# 4285

                                                                        757
                               Courtovich    -   Redirect

    1   two.

    2   BY MR. GILLIS:

    3   Q      Now, could you read the domain name of that e-mail

    4   after the @ sign.

    5   A      mfa.gov.tr.

    6                 MR. GILLIS:       That's all I have, Your Honor.

    7                 Thank you very much.

    8                 THE COURT:       All right.     May the witness be

    9   excused?

   10                 MR. GILLIS:       Yes, sir.

   11                 THE COURT:       All right.     Mr. Courtovich,

   12   you're excused.        Do not discuss your testimony outside

   13   of the courtroom with any other witness.

   14                 THE WITNESS:       Thank you.

   15          (The witness stands aside.)

   16                 THE COURT:       Ladies and gentlemen, we're going

   17   to take our morning recess at this time.               You're

   18   excused until 11:45.           Do not discuss this case among

   19   yourselves during the recess.

   20          (The jury exits at 11:28 a.m.)

   21                 THE COURT:       All right.     Who is the

   22   government's next witness?

   23                 MR. GILLIS:       Our next and last witness is

   24   Special Agent Alfredo, Your Honor.

   25                 THE COURT:       All right.     We'll deal with that


            Rhonda   F.   Montgomery     OCR-USDC/EDVA      (703)   299-4599
Case 1:18-cr-00457-AJT Document 333 Filed 07/18/19 Page 100 of 141 PageID# 4286

                                                                        758


     1   issue before you call him when we reconvene.

     2                All right.       The Court will stand in recess.

     3           (Recess from 11:29 a.m. until 11:56 a.m.)

     4           (The jury is not present.)

     5                THE COURT:       Mr. Gillis, with respect to

     6   Special Agent Alfredo, it's still not clear to me what

     7   you contemplate doing with him relative to the exhibits

     8   that are already in evidence that you've identified.

     9                MR. GILLIS:       Well, Your Honor, if I may have

    10   a moment.

    11                For example, Exhibit 17 -- and I believe the

    12   exhibit before that is --

    13                THE COURT:       Well, you have listed Exhibit 16,

    14   which --

    15                MR. GILLIS:       Sorry.   Exhibit 16.

    16                THE COURT:       -- you've posted before the jury

    17   several times and have had read to the jury several

    18   times.     What would you have this witness do with

    19   Exhibit 16?

    20                MR. GILLIS:       Only to orient the jury as to

    21   time.     So the green light e-mail is on August 10.              The

    22   Confidence Through Clarity e-mail is August 11, and

    23   that was just to orient them as to the change from the

    24   10th to the 11th.

    25                THE COURT:       Would this be in the context of


           Rhonda    F.   Montgomery     OCR-USDC/EDVA      (703)   299-4599
Case 1:18-cr-00457-AJT Document 333 Filed 07/18/19 Page 101 of 141 PageID# 4287

                                                                        759


     1   other documents that he's going to talk about, or do

     2   you simply want him to go through these exhibits and

     3   make observations about how they relate to each other?

     4               MR. GILLIS:       No.   No.    Apart from that, just

     5   to say, you know, we talked about the green light

     6   e-mail.    Can you remind us of what the date is of that?

     7               Then after that is the Confidence Through

     8   Clarity e-mail.       Can you remind us what the date is of

     9   that.

    10               Then there's nothing more that's summary

    11   about that.      It's just simply to orient the testimony

    12   so that what he's about to say makes sense.

    13               For example, his testimony as to Government's

    14   No. 17 is that Confidence is the first time -- the

    15   first use of that term in all of the e-mails that have

    16   been produced in this case, and that is a significant

    17   point, obviously.       So that testimony is not summary.

    18   It's simply a factual testimony.            But to make sure that

    19   it makes sense to the jury, to show that this is

    20   happening on August 11, we would like simply to remind

    21   them that the green light e-mail was the evening

    22   before.

    23               So that basically is all that I plan to do

    24   with those two exhibits.

    25               THE COURT:       What new documents is he going to


           Rhonda   F.   Montgomery     OCR-USDC/EDVA       (703)   299-4599
Case 1:18-cr-00457-AJT Document 333 Filed 07/18/19 Page 102 of 141 PageID# 4288

                                                                        760


     1   reference?

     2                MR. GILLIS:       What new documents is he going

     3   to reference, Your Honor?

     4                THE COURT:       Yes.

     5                MR. GILLIS:       Well, he will introduce

     6   Government Exhibit 8A, which is simply a substitution

     7   of a previous government's exhibit that we had given to

     8   the defense but we had not introduced.              What the Court

     9   may still have is just a screenshot of that e-mail.

    10                MR. TROUT:       We will stipulate to the

    11   substitution, Your Honor.

    12                THE COURT:       All right.

    13                MR. GILLIS:       That's fine, Your Honor.         I

    14   don't need to ask any questions about 8A if it's in

    15   evidence.

    16                THE COURT:       All right.

    17                MR. GILLIS:       Then, for example, a new exhibit

    18   will be Exhibit 103B.          103A, Your Honor, is already in

    19   evidence.

    20                THE COURT:       All right.    And 103B Mr. Lowman

    21   went through in some detail.

    22                MR. GILLIS:       No, Your Honor.      This is new.

    23                THE COURT:       103B?

    24                MR. GILLIS:       I take that back, Your Honor.             I

    25   beg your pardon.       No.     103B I don't need.       That was not


           Rhonda    F.   Montgomery     OCR-USDC/EDVA      (703)   299-4599
Case 1:18-cr-00457-AJT Document 333 Filed 07/18/19 Page 103 of 141 PageID# 4289

                                                                        761


     1   my -- I'm sorry.

     2                Oh, I beg your pardon, Your Honor.

     3                15A is not yet in evidence.           15A, Your Honor,

     4   is a New York Times article that was -- the length of

     5   which was contained in an e-mail that's already in

     6   evidence from Alptekin to the defendant and Flynn in

     7   which he said:       This is the depth of the crisis that we

     8   are facing, colon, link to a New York Times article.

     9                This New York Times article is essentially

    10   part of that document.          The agent will testify that he

    11   went to that link and this is the article that he

    12   found, that was being sent by Alptekin to the

    13   defendant.

    14                THE COURT:       All right.     And so what do you

    15   want him to say about any other document based on this

    16   document?

    17                MR. GILLIS:       Based on this document?

    18                THE COURT:       Yes.

    19                MR. GILLIS:       I would like -- with this

    20   document --

    21                THE COURT:       Well, you want to present him as

    22   a summary witness.

    23                MR. GILLIS:       Actually --

    24                THE COURT:       I don't think that's an accurate

    25   description of what you're proposing.              You're not


           Rhonda    F.   Montgomery     OCR-USDC/EDVA      (703)   299-4599
Case 1:18-cr-00457-AJT Document 333 Filed 07/18/19 Page 104 of 141 PageID# 4290

                                                                        762


     1   asking him to summarize voluminous documents by saying

     2   what's entered in voluminous documents.              You want him

     3   to simply provide the jury with a chronological

     4   narrative of these documents.

     5               MR. GILLIS:       It is certainly not a summary,

     6   Your Honor.      I think that's the characterization that

     7   was given by the defense.          To the extent we accept

     8   that --

     9               THE COURT:       All right.

    10               MR. GILLIS:       If I may, Your Honor.         So he

    11   will not be putting numerous documents in chronological

    12   order and telling some story about it.              It is simply

    13   to -- he has a great deal of factual evidence from his

    14   own observations relevant to this prosecution that he

    15   will talk about.       To put what he talked about in

    16   context, it's necessary for the jury to know where that

    17   comes from.

    18               So, for example, as I said -- so this is an

    19   article.    This is a new article.          Do we have any

    20   problem with him talking about this new exhibit?

    21               THE COURT:       I don't know if there's going to

    22   be an objection or not.         I wouldn't think so.

    23               MR. TROUT:       No, Your Honor.       As far as I'm

    24   concerned, it can come into evidence.

    25               THE COURT:       All right.


           Rhonda   F.   Montgomery     OCR-USDC/EDVA       (703)   299-4599
Case 1:18-cr-00457-AJT Document 333 Filed 07/18/19 Page 105 of 141 PageID# 4291

                                                                         763


     1               MR. GILLIS:       I beg your pardon, Your Honor.

     2               THE COURT:       What I'm not going to allow you

     3   to do is what you were suggesting at the beginning,

     4   which is, through this agent, to have him simply go

     5   through the evidence and, quote, remind the jury that

     6   this document was on X date, this document was on Y

     7   date, and take him through the evidence that's already

     8   here.   That's not really a witness.              That's not a

     9   witness who is presenting facts to the jury.                  That's

    10   simply a summary or a preview of your closing argument.

    11               MR. GILLIS:       So for the two exhibits that I

    12   mentioned, the green light exhibit versus the --

    13               THE COURT:       If the only purpose is to have

    14   this witness get on the stand and say, Here's

    15   Exhibit 16.      This is the green light memo.              Remember,

    16   this is the green light memo on X date.               Then, I want

    17   you to next look at this memo.            The next day, This is

    18   the XYZ memo just so you know that those are there.

    19   We're not going to do that.

    20               MR. GILLIS:       Okay, Your Honor.        Understood.

    21               THE COURT:       All right.

    22               MR. GILLIS:       Yes, sir.

    23               THE COURT:       All right.     Do you still need to

    24   call Agent Alfredo?

    25               MR. GILLIS:       Oh, yes.     Yes.


           Rhonda   F.   Montgomery     OCR-USDC/EDVA        (703)    299-4599
Case 1:18-cr-00457-AJT Document 333 Filed 07/18/19 Page 106 of 141 PageID# 4292

                                                                        764


     1                THE COURT:       All right.    Let's call him.

     2                MR. GILLIS:       Your Honor, will you indulge me

     3   a few minutes during the testimony as I reorient things

     4   somewhat?

     5                THE COURT:       Yes.

     6                MR. GILLIS:       Thank you.

     7         (The jury enters at 12:05 p.m.)

     8                THE COURT:       All right.    Have a seat, please.

     9                The government will call its next witness.

    10                MR. GILLIS:       Thank you, Your Honor.

    11                I beg your pardon, Your Honor.            There's one

    12   question I have.       If we could just approach briefly.

    13                THE COURT:       Yes.

    14         (Conference at the bench, as follows:)

    15                THE COURT:       Yes.

    16                MR. GILLIS:       I'm sorry, Your Honor.        I don't

    17   want to run afoul of the Court's order.

    18                THE COURT:       That's all right.

    19                MR. GILLIS:       So, for example, I -- not for

    20   example.     My concern is the New York Times article, you

    21   recall, comes from an exhibit where there's a link to a

    22   New York Times article that he found.

    23                THE COURT:       Right.

    24                MR. GILLIS:       I would like to able to start

    25   with that to show that's a link and have him testify


           Rhonda    F.   Montgomery     OCR-USDC/EDVA      (703)   299-4599
Case 1:18-cr-00457-AJT Document 333 Filed 07/18/19 Page 107 of 141 PageID# 4293

                                                                        765


     1   that's the link he followed.

     2                 THE COURT:       Yeah.   I don't see a problem with

     3   that.

     4                 MR. GILLIS:       Thank you, Your Honor.

     5           (Proceedings continued in open court, as follows:)

     6                 THE COURT:       Your next witness.

     7                 MR. GILLIS:       Your Honor, it's Special Agent

     8   Bryan T. Alfredo.

     9                 THE COURT:       All right.   Agent Alfredo will

    10   come forward, please.

    11         BRYAN T. ALFREDO, PLAINTIFF'S WITNESS, AFFIRMED

    12                           DIRECT EXAMINATION

    13   BY MR. GILLIS:

    14   Q       Sir, would you please tell us your name.

    15   A       Bryan T. Alfredo.

    16   Q       Mr. Alfredo, where do you work?

    17   A       With the FBI.

    18   Q       And what's your position there?

    19   A       Special agent.

    20   Q       How long have you been with the Federal Bureau of

    21   Investigation?

    22   A       September 2012.

    23   Q       What did you do before joining the FBI?

    24   A       I was and still am in the United States Air Force.

    25   Q       What's your rank there?


             Rhonda   F.   Montgomery     OCR-USDC/EDVA     (703)   299-4599
Case 1:18-cr-00457-AJT Document 333 Filed 07/18/19 Page 108 of 141 PageID# 4294

                                                                        766
                                  Alfredo    -   Direct

     1   A      Major.

     2   Q      And you've been a pilot in the Air Force?

     3   A      Yes, sir.

     4   Q      What aircrafts do you fly?

     5   A      I flew a C-130.

     6   Q      Would you please take a look at Government

     7   Exhibit 15, which is in evidence.            This is an e-mail

     8   from Alptekin to Flynn and the defendant on August 4.

     9   It says there:        "This article shows the depth of the

    10   crisis we are facing," and then it shows a link there.

    11   Do you see that?

    12   A      Yes, sir.

    13   Q      Could you please take a look at Government

    14   Exhibit 15A?

    15   A      Okay.

    16   Q      Can you tell us what that is?

    17   A      It's an editorial in the New York Times.

    18   Q      And how did you find that editorial?

    19   A      It was attached to the e-mail, the link.

    20   Q      It was the link that you followed?

    21   A      Yes, sir.

    22                  MR. GILLIS:      I move to admit the exhibit,

    23   Your Honor, 15A.

    24                  THE COURT:      Without objection, Exhibit 15A is

    25   admitted.


             Rhonda   F.   Montgomery     OCR-USDC/EDVA     (703)   299-4599
Case 1:18-cr-00457-AJT Document 333 Filed 07/18/19 Page 109 of 141 PageID# 4295

                                                                        767
                                    Alfredo   -   Direct

     1   BY MR. GILLIS:

     2   Q      If you could, please take a look on the second

     3   page of that.          First of all, who is this article

     4   written by or opinion written by?

     5   A      The Editorial Board.

     6   Q      Of?

     7   A      The New York Times.

     8   Q      And if you turn to the second page, please, would

     9   you please look at the last two full paragraphs there.

    10   Could you read those to the jury, please.

    11   A      Yes:        "American officials assume, with good

    12   reason, that Mr. Erdogan is ratcheting up his criticism

    13   to press Washington to comply with his demand that

    14   Mr. Gulen, a former ally who broke with him a few years

    15   ago, be extradited to Turkey.             Turkey has given the

    16   administration documents but no formal legal request

    17   for extradition, and so far the Americans see no

    18   evidence that Mr. Gulen was culpable.

    19          "The Turks need to be reminded that Mr. Gulen has

    20   a legal right to be in the United States, and that the

    21   Justice Department would have to go through a rigorous

    22   process before deciding whether he could be handed

    23   over, especially to a country where due process is

    24   increasingly unlikely and torture is reportedly used

    25   against detainees."


             Rhonda    F.    Montgomery   OCR-USDC/EDVA     (703)   299-4599
Case 1:18-cr-00457-AJT Document 333 Filed 07/18/19 Page 110 of 141 PageID# 4296

                                                                        768
                                  Alfredo    -   Direct

     1   Q      Going back to the header of Exhibit 15, please,

     2   could you tell us, what's the subject of the e-mail

     3   that included that link?

     4   A      Truth.

     5   Q      Special Agent Alfredo, are you the lead case agent

     6   on the investigation that brings us to court today?

     7   A      Yes, sir.

     8   Q      Would you please take a look at Government Exhibit

     9   20A -- no.        I beg your pardon, Your Honor -- Government

    10   Exhibit 20.

    11   A      Okay.

    12   Q      Do you see there a reference -- first of all, what

    13   is the date of that text message?

    14   A      August 25, 2016.

    15   Q      And could you read to us that Skype chat, please.

    16                  MR. TROUT:      Your Honor, objection.       I think

    17   this is --

    18                  THE COURT:      There's no need for that.        This

    19   is already in evidence.           The jury has already been

    20   taken through this message.

    21                  MR. GILLIS:      I apologize, Your Honor.

    22                  MR. TROUT:      Could we take that down, please.

    23                  MR. GILLIS:      Your Honor, if I could ask the

    24   Court to take judicial notice of the fact that the

    25   Third Bridge over the Bosphorus opened for the first


             Rhonda   F.   Montgomery     OCR-USDC/EDVA     (703)   299-4599
Case 1:18-cr-00457-AJT Document 333 Filed 07/18/19 Page 111 of 141 PageID# 4297

                                                                        769
                                  Alfredo    -   Direct

     1   time on August 26, 2016.

     2                 THE COURT:       The Court will take judicial

     3   notice of that fact.

     4   BY MR. GILLIS:

     5   Q      Now, what e-mail address did Alptekin use to

     6   communicate with the defendant and others at FIG, with

     7   Sphere, and with others that were involved in this

     8   Turkey project?

     9   A      Kian@flynnintelgroup.com.

    10   Q      No.    I'm sorry.       Alptekin?

    11   A      Ekimalptekin@gmail.com.

    12   Q      And in your investigation of all the evidence in

    13   this case, do you recall seeing any other e-mail

    14   address for Alptekin that he used in connection with

    15   the Turkey project?

    16   A      No, sir.

    17   Q      Did the government obtain a search warrant for

    18   Alptekin's Gmail account?

    19   A      Yes, sir.

    20   Q      And approximately how many e-mails were in the

    21   Alptekin Gmail account?

    22   A      Approximately 400,000.

    23   Q      And for the period that's charged in this case

    24   between June 2016 and March 2017, about how many

    25   e-mails were there in Alptekin's Gmail account for that


             Rhonda   F.   Montgomery     OCR-USDC/EDVA     (703)   299-4599
Case 1:18-cr-00457-AJT Document 333 Filed 07/18/19 Page 112 of 141 PageID# 4298

                                                                        770
                                  Alfredo    -   Direct

     1   time?

     2   A       Approximately 13,000.

     3   Q       What e-mail address did the defendant use to

     4   communicate with Alptekin and those at FIG and Sphere

     5   concerning the Turkey project?

     6   A       Kian@flynnintelgroup.com.

     7   Q       And did he use another e-mail address?

     8   A       Bijankian@gmail.com.

     9   Q       Did the government obtain a search warrant for the

    10   defendant's Gmail account?

    11   A       Yes, sir.

    12   Q       Approximately how many e-mails were there in the

    13   defendant's Gmail account?

    14   A       Approximately 400,000.

    15   Q       For this period charged in the indictment from

    16   June '16 to March '17, about how many e-mails were

    17   there in the defendant's Gmail account for that time?

    18   A       Approximately, between 13,000 to 14,000.

    19   Q       Now, I'd ask you to please take a look at

    20   Government Exhibit 17.           Take a moment to read that if

    21   you would.

    22           What's the significance of that sentence?

    23                 MR. TROUT:       Objection, Your Honor.

    24                 THE COURT:       Sustained.   You need to ask a

    25   fact-based question.


             Rhonda   F.   Montgomery     OCR-USDC/EDVA     (703)   299-4599
Case 1:18-cr-00457-AJT Document 333 Filed 07/18/19 Page 113 of 141 PageID# 4299

                                                                        771
                                  Alfredo    -   Direct

     1   BY MR. GILLIS:

     2   Q      Special Agent Alfredo, what, if any, e-mails did

     3   you see in your investigation of this case, including

     4   all the Gmails from the defendants and Alptekin's

     5   account -- what, if any, e-mails did you see that

     6   mentioned "Confidence" in connection with this Turkey

     7   project?

     8   A      There are quite a few where the word "confidence"

     9   would be on the subject line and numerous e-mails

    10   between the two.

    11   Q      All right.      And with respect to the date of this

    12   particular e-mail --

    13   A      Yes, sir.      This was --

    14   Q      -- preceding --

    15   A      -- the first time we really started seeing

    16   Confidence where it was regarded as Truth before.

    17   Q      When you say it is really the first time, what do

    18   you mean by that?        Is it or isn't it the first time?

    19   A      It was the first time this was -- this term, this

    20   buzzword "confidence" was the new word for this

    21   project.

    22   Q      Now, did you perform word searches of Alptekin's

    23   Gmail account for certain words based upon the terms

    24   used in that sentence?

    25   A      Yes, sir.


             Rhonda   F.   Montgomery   OCR-USDC/EDVA       (703)   299-4599
Case 1:18-cr-00457-AJT Document 333 Filed 07/18/19 Page 114 of 141 PageID# 4300

                                                                        772
                                  Alfredo    -   Direct

     1   Q      And did you perform word searches of the

     2   defendant's Gmail account for certain words based upon

     3   the terms used in that sentence?

     4   A      Yes, sir.

     5                  MR. GILLIS:      If I could ask that Government's

     6   Exhibit 23A be brought up.           If you could, just zoom to

     7   the header of that.

     8   BY MR. GILLIS:

     9   Q      Does that e-mail show that there's an attachment

    10   to that e-mail?

    11   A      Yes, sir.

    12                  MR. GILLIS:      You can take that down.

    13   BY MR. GILLIS:

    14   Q      Would you please turn to Government's Exhibit 23B.

    15   What is that?

    16   A      The attachment.

    17   Q      And what's the title of that document?

    18   A      Operation Confidence Playbook.

    19   Q      And if you could turn, please, to page 3 of 23B.

    20   A      Okay.

    21   Q      Could you read that last sentence, please.

    22                  MR. TROUT:      Your Honor, I think this is --

    23                  THE COURT:      The last sentence on the page?

    24                  MR. GILLIS:      The last sentence of that

    25   paragraph, Your Honor.           In fact, we can just zoom to


             Rhonda   F.   Montgomery     OCR-USDC/EDVA     (703)   299-4599
Case 1:18-cr-00457-AJT Document 333 Filed 07/18/19 Page 115 of 141 PageID# 4301

                                                                        773
                                   Alfredo    -   Direct

     1   that one.

     2                  THE COURT:       I'll let him do that.

     3   BY MR. GILLIS:

     4   Q      Read that last sentence to the jury, please.

     5   A      "As discussed, this effort would be funded

     6   directly by private businesses seeking to improve

     7   investment in business to drive a stronger economy."

     8   Q      And if you would, turn to -- well, first of all,

     9   let me ask you this:            Did you perform word searches

    10   based upon the terms used in that sentence?

    11   A      Yes.

    12   Q      Would you please turn to page 4 and look at the

    13   second bullet.         Could you read that to the jury?

    14   A      "Reestablish international confidence in Turkey's

    15   economic fundamentals and highlight the stability of

    16   its investment and business environment."

    17   Q      Okay.       Then if you would, please -- this is all

    18   part of the playbook attached to that e-mail from the

    19   defendant?

    20   A      Yes, sir.

    21   Q      So if you would, please turn to the third-to-last

    22   bullet on that page.            Could you read that to the jury,

    23   please.

    24   A      "Produce and promote a documentary style video

    25   that uses fact-based, unbiased information and research


             Rhonda    F.   Montgomery     OCR-USDC/EDVA    (703)   299-4599
Case 1:18-cr-00457-AJT Document 333 Filed 07/18/19 Page 116 of 141 PageID# 4302

                                                                        774
                                  Alfredo   -   Direct

     1   to highlight Fethullah Gulen's network of loyalists and

     2   his influence over them and showcase a resilient

     3   investment climate in the wake of the recent attempted

     4   coup."

     5   Q      And did you perform word searches based upon the

     6   terms used in that portion of the document?

     7   A      Yes, sir.

     8                 MR. GILLIS:      You can take that down.

     9   BY MR. GILLIS:

    10   Q      Did you search for the term "investment" among

    11   those 14,000 e-mails of Alptekin's for the period

    12   during the indictment?

    13   A      Yes, sir.

    14   Q      And why did you search for that word?

    15   A      It was mentioned in previous e-mails and in the

    16   document that we just discussed right now.                 It was one

    17   of the buzzwords used.

    18   Q      What did you determine after searching all of

    19   those 14,000 or so e-mails?

    20   A      It was mentioned but not in the terms of the

    21   project.

    22   Q      What do you mean it was mentioned?

    23   A      So increasing the business confidence, investing

    24   with Turkey in the U.S., I did not see those

    25   communications back and forth between the defendant and


             Rhonda   F.   Montgomery    OCR-USDC/EDVA      (703)    299-4599
Case 1:18-cr-00457-AJT Document 333 Filed 07/18/19 Page 117 of 141 PageID# 4303

                                                                        775
                                    Alfredo    -   Direct

     1   Ekim.

     2   Q       After searching the word "investment"?

     3   A       Yes, sir.

     4   Q       Did you search for the term "business" among those

     5   14,000 e-mails of Alptekin's?

     6   A       Yes.

     7   Q       Why did you search for that term?

     8   A       Again, it was mentioned in the supposed engagement

     9   purpose and playbook and previous e-mails.                 So we

    10   searched that.

    11   Q       All right.       And what did you find or not find as a

    12   result of that search?

    13   A       I did not see e-mail communication between the

    14   defendant and Ekim where there was mention of

    15   increasing the business climates or the business

    16   stability between Turkish and U.S. relations.

    17   Q       Did you search for the term "community" among

    18   those 14,000 e-mails?

    19   A       Yes, sir.

    20   Q       Why did you search for that term?

    21   A       As previously stated, it was a word that was

    22   mentioned in the playbook or in e-mails or in the

    23   engagement purpose.

    24   Q       What did you determine after that search?

    25   A       The same thing.          I did not observe any


             Rhonda     F.   Montgomery     OCR-USDC/EDVA   (703)    299-4599
Case 1:18-cr-00457-AJT Document 333 Filed 07/18/19 Page 118 of 141 PageID# 4304

                                                                        776
                                  Alfredo   -   Direct

     1   communication between the defendant and Ekim regarding

     2   that subject and the Project Confidence.

     3   Q      Did you search for the term "climate" among those

     4   14,000 e-mails of Alptekin's?

     5   A      Yes, sir.

     6   Q      What did you determine after that search?

     7   A      Climate, like some of the other words, would

     8   populate, but it was in terms of, like, the global

     9   climate.       But I did not see anything regarding

    10   increasing the business climate in Turkey or improving

    11   the climate between U.S. and Turkey relations.

    12   Q      For example, if there was a mention of global

    13   climate change, that would hit as well?

    14   A      Yes, sir.

    15   Q      Okay.      Did you look at even those e-mails where it

    16   mentioned global climate to see if there was any

    17   relationship to the project?

    18   A      Yes, sir.

    19   Q      After searching for "climate" through all of these

    20   e-mails, what is that you determined?

    21   A      As I just stated, I didn't see any communication

    22   between the two where there was talk of increasing the

    23   business climate between the U.S. and Turkey.

    24   Q      Did you search for the term "tourism" among the

    25   14,000 e-mails?


             Rhonda   F.   Montgomery   OCR-USDC/EDVA       (703)   299-4599
Case 1:18-cr-00457-AJT Document 333 Filed 07/18/19 Page 119 of 141 PageID# 4305

                                                                        777
                                   Alfredo    -   Direct

     1   A      Yes, sir.

     2   Q      And?

     3   A      I did not see discussions between the defendant

     4   and Ekim where there was a goal to increase the tourism

     5   in Turkey.

     6   Q      And did you search for the term "hotel"?

     7   A      Yes, sir.

     8   Q      What did you find after that search?

     9   A      Again, "hotel" was populated numerous times for

    10   hotel registrations and confirmations, but I did not

    11   see anything about -- I did not observe any

    12   communication between the two, the defendant and Ekim,

    13   regarding hotel business in Turkey.

    14   Q      Nonetheless, when "hotel" came up in your search,

    15   you read each of those e-mails?

    16   A      Yes, sir.

    17   Q      Now, did you search for the term "Skype"?

    18   A      Yes, sir.

    19   Q      And what did you find among the e-mails of

    20   Alptekin's?         Well, actually, let's just cut that short

    21   and say the e-mails between the 28,000 or so e-mails

    22   between the defendant and Alptekin.               What did you find

    23   when you searched for the term "Skype"?

    24                  MR. TROUT:       Your Honor, just to clarify, I

    25   don't think he said --


             Rhonda    F.   Montgomery     OCR-USDC/EDVA     (703)   299-4599
Case 1:18-cr-00457-AJT Document 333 Filed 07/18/19 Page 120 of 141 PageID# 4306

                                                                          778
                                    Alfredo      -   Direct

     1                  THE COURT:       Yeah.       Mr. Gillis, would you

     2   clarify?       You're not suggesting that this witness has

     3   said there's 28,000 e-mails between Alptekin and --

     4                  MR. GILLIS:       No.    I beg your pardon, Your

     5   Honor.       I misspoke.     I did not mean to give that

     6   impression, and I apologize.

     7   BY MR. GILLIS:

     8   Q      So did you search, let's say, the 27,000-28,000

     9   e-mails approximately that were in the accounts of the

    10   defendant and Alptekin for the term "Skype"?

    11   A      For the date frame that we discussed, yes.

    12   Q      Okay.       The charges -- the date frame of the

    13   charges in the indictment?

    14   A      Yes, sir.

    15   Q      What did you find when you searched for that term?

    16   A      There's numerous mentions of Skype in both

    17   accounts, whether it be trying to set up a Skype

    18   communication --

    19   Q      Those were communications between any particular

    20   people?

    21   A      So the e-mails between Ekim and the defendant, I

    22   did observe Skype populate multiple times in reference

    23   to missed calls or trying to coordinate Skype chats at

    24   a later time.

    25   Q      Now, did you search for the term "refund" among


             Rhonda    F.   Montgomery     OCR-USDC/EDVA       (703)   299-4599
Case 1:18-cr-00457-AJT Document 333 Filed 07/18/19 Page 121 of 141 PageID# 4307

                                                                        779
                                  Alfredo   -   Direct

     1   Alptekin's 14,000 e-mails?

     2   A      Yes, sir.

     3   Q      Why was that?

     4   A      "Refund" was searched because that's what -- we

     5   were told that that's what the 20 percent back was for,

     6   was for the refunds.

     7   Q      And when you searched for the term "refund" in

     8   Alptekin's e-mails, what did you find?

     9   A      I did not find anything with refunds in Alptekin's

    10   e-mails unless it was a refund for, like, an expense of

    11   some sort, but nothing regarding the -- between Ekim

    12   and the defendant.

    13   Q      Okay.      So in all of Alptekin's e-mails, you didn't

    14   find any mention of any of those terms in connection

    15   with the Turkey project; is that right?

    16   A      No, sir.

    17   Q      That's not right?

    18   A      No.     You're correct.     I did not see that in

    19   relation to the Turkey project.

    20   Q      Would you please turn to Exhibit 93B and turn to

    21   the third page of 93B.          If you would, just focus on

    22   that last sentence there.          First of all, before we get

    23   started with that, what is 93B, please?

    24                  MR. GILLIS:     Could we go to the first page

    25   there and just zoom in on the top half.


             Rhonda   F.   Montgomery    OCR-USDC/EDVA      (703)   299-4599
Case 1:18-cr-00457-AJT Document 333 Filed 07/18/19 Page 122 of 141 PageID# 4308

                                                                        780
                                  Alfredo   -   Direct

     1   BY MR. GILLIS:

     2   Q       What is 93B?

     3   A       It's a letter from Arent Fox.

     4   Q       And who is it addressed -- well, we'll leave it at

     5   that.

     6           So if you would, turn to page 3 of 93B, what is it

     7   that the Arent Fox letter says at the bottom there?

     8   Could you read that to the jury, please, the last two

     9   sentences, if you would.

    10   A       "Mr. Alptekin argued Inovo should be reimbursed

    11   for part of the retainer since both the lobbying and PR

    12   components never materialized.           Inovo never hired

    13   Sphere Consulting."

    14   Q       All right.     So having read that, did you --

    15                 MR. GILLIS:      May I have a moment, Your Honor?

    16   BY MR. GILLIS:

    17   Q       Having read that, did you search for the term

    18   "reimburse" or "reimbursement"?

    19   A       Yes, sir.

    20   Q       And you searched all of Alptekin's 14,000 e-mails

    21   for the period of the indictment?

    22   A       Yes, sir.

    23   Q       What did you find?

    24   A       I did not see mentions of reimbursements or

    25   reimburse in reference to the Turkey project.


             Rhonda   F.   Montgomery    OCR-USDC/EDVA      (703)   299-4599
Case 1:18-cr-00457-AJT Document 333 Filed 07/18/19 Page 123 of 141 PageID# 4309

                                                                         781
                                    Alfredo   -   Direct

     1   Q       Did you also perform a word search of the

     2   defendant's e-mails in his Gmail account for the period

     3   alleged in the indictment?

     4   A       Yes.

     5   Q       And there were 13 or 14,000 e-mails there?

     6   A       Approximately.

     7   Q       And did you do a search for the same terms that we

     8   just went through for the Alptekin 14,000 or so

     9   e-mails?

    10   A       Yes, sir.

    11   Q       And what results did you find after those

    12   searches?

    13   A       The same.

    14   Q       And that is what?

    15   A       Regarding the terms that you asked me about, I did

    16   not observe communication between the two in reference

    17   to the Turkey project.

    18   Q       But if you found a hit for any of those terms, did

    19   you read each of those e-mails?

    20   A       If the term populated, I read the e-mail, yes.

    21   Q       When you say "populated," what do you mean by

    22   that?

    23   A       Like a control find function.             If you type in

    24   "Skype" and Skype pops up, I would read the article or

    25   read the e-mail.


             Rhonda     F.   Montgomery   OCR-USDC/EDVA       (703)   299-4599
Case 1:18-cr-00457-AJT Document 333 Filed 07/18/19 Page 124 of 141 PageID# 4310

                                                                        782
                                  Alfredo   -   Direct

     1   Q      Okay.      I got it.

     2          In particular, with respect to the word "refund,"

     3   did you find any mention of that word in the

     4   defendant's e-mails -- Gmail account?

     5   A      Yes, in terms of, you know, refund for an expense

     6   but nothing in relation to this project that we've been

     7   talking about or in communication with Ekim.

     8   Q      And how about the term "reimburse" or

     9   "reimbursement"?

    10   A      The same.

    11   Q      Just to be clear, tell us what the same is.

    12   A      I did not observe communication between the two

    13   regarding that term.

    14   Q      Do you recall FBI Forensic Examiner Rosecrans

    15   testifying that he found Skype chats on the defendant's

    16   laptop?

    17   A      Yes, sir.

    18   Q      Did you perform the same word searches on those

    19   Skype chats?

    20   A      Yes, sir.

    21   Q      Did you search for the term "confidence" in the

    22   Skype chats?

    23   A      Yes, sir.

    24   Q      If you could, turn to Government Exhibit 41,

    25   please.      Did you find "confidence" in this particular


             Rhonda   F.   Montgomery   OCR-USDC/EDVA       (703)   299-4599
Case 1:18-cr-00457-AJT Document 333 Filed 07/18/19 Page 125 of 141 PageID# 4311

                                                                          783
                                  Alfredo      -   Direct

     1   document?

     2                 MR. TROUT:       Your Honor, objection.          I think

     3   this runs afoul of the --

     4                 THE COURT:       What was the question?

     5                 MR. GILLIS:       Well, Your Honor, he said he

     6   searched for the term "confidence."                 He found it once

     7   among the Skype chats.

     8                 THE COURT:       This is the document.          All right.

     9   I'll let you ask this question.

    10   BY MR. GILLIS:

    11   Q      So if you look at that last one down there, would

    12   you read that to the jury, please.

    13   A      I mean credibility in Turkey.               Actually, MC's guy

    14   who is read into Project Confidence advised me to

    15   include an op-ed that FIG would get published under my

    16   name, but I didn't raise it as his advice aims to help

    17   me score points in Turkey more than anything else.

    18                 MR. TROUT:       Your Honor, could we ask for a

    19   limiting instruction on that.

    20                 THE COURT:       Yes.   Again, ladies and

    21   gentlemen, this is simply admitted for the purpose of

    22   showing what information was conveyed to Mr. Rafiekian

    23   and not as proof of the truth of what's contained in

    24   that statement.

    25   BY MR. GILLIS:


             Rhonda   F.   Montgomery     OCR-USDC/EDVA        (703)   299-4599
Case 1:18-cr-00457-AJT Document 333 Filed 07/18/19 Page 126 of 141 PageID# 4312

                                                                        784
                                  Alfredo   -   Direct

     1   Q      Now, how many chats did you find that mentioned

     2   "investment," chats between the defendant and Alptekin?

     3   A      I don't recall seeing any.

     4   Q      How many chats did you find that mentioned

     5   "business"?

     6   A      I don't recall seeing any.

     7   Q      How many did you find that mentioned "climate"?

     8   A      I don't recall seeing any.

     9   Q      What about "tourism"?

    10   A      I don't recall seeing any.

    11   Q      And what about "refund"?

    12   A      None.

    13   Q      What about "reimbursement"?

    14   A      None.

    15   Q      Now, in your search of the Gmails, Alptekin's

    16   Gmail and Rafiekian's Gmail, for that period during the

    17   indictment, for those 28,000 or so e-mails, what did

    18   you find about a contract with the government of Turkey

    19   falling through?

    20   A      None.

    21   Q      What did you find about any contract having to do

    22   with Gulen falling through?

    23   A      I'm sorry.      Can you repeat that?

    24   Q      My question earlier was meant to refer to Gulen.

    25   I'm sorry.        So let me rephrase that question.          What did


             Rhonda   F.   Montgomery   OCR-USDC/EDVA       (703)   299-4599
Case 1:18-cr-00457-AJT Document 333 Filed 07/18/19 Page 127 of 141 PageID# 4313

                                                                        785
                                  Alfredo   -   Direct

     1   you find, if anything, about a contract regarding Gulen

     2   with the government of Turkey falling through?

     3   A      I did not see any.

     4   Q      What did you see, if anything, about the

     5   government of Turkey pulling out of a contract

     6   involving Gulen?

     7   A      I did not see any.

     8   Q      Now, we heard from FBI Forensic Examiner

     9   Rosecrans, that he created an image of both of the

    10   defendant's laptops that were seized pursuant to a

    11   warrant from the defendant.            Did the government produce

    12   a copy of those images to the defense in this case?

    13   A      Yes, sir.

    14   Q      Were they produced in a manner that would allow

    15   the defense to do word searches of their own or conduct

    16   other methods of examination that Mr. Rosecrans talked

    17   about?

    18   A      I believe so.

    19   Q      And what about the FIG e-mails from Covington that

    20   Mr. Nadarajah testified about?            Were those all turned

    21   over to the defense in this case?

    22   A      Yes, sir.

    23   Q      Were they produced in a manner that would allow

    24   the defense to do word searches and other methods of

    25   examination that Mr. Rosecrans talked about?


             Rhonda   F.   Montgomery   OCR-USDC/EDVA       (703)   299-4599
Case 1:18-cr-00457-AJT Document 333 Filed 07/18/19 Page 128 of 141 PageID# 4314

                                                                        786
                                  Alfredo   -   Direct

     1   A      Yes, sir.

     2   Q      What about the defendant's Gmail account?              Were

     3   those provided to the defense?

     4   A      Yes, sir.

     5   Q      And were those produced in a decrypted form that

     6   Mr. Rosecrans was able to untangle?

     7   A      Yes, sir.

     8   Q      Were they produced in a manner that would allow

     9   the defense to do word searches of their own and do

    10   other methods of examination that Mr. Rosecrans talked

    11   about?

    12   A      Yes, sir.

    13   Q      What about Mr. Alptekin's Gmail account?              Were all

    14   of those provided to the defense?

    15   A      Yes, sir.

    16   Q      Were they produced in a decrypted form?

    17   A      Yes, sir.

    18   Q      Were they produced in a manner that would allow

    19   the defense to do their own word searches and other

    20   examination that Mr. Rosecrans talked about?

    21   A      I believe so, yes.

    22   Q      What about other participants in the Turkey

    23   project, like Sphere?          Were all of those provided to

    24   the defense?

    25   A      Yes, sir.


             Rhonda   F.   Montgomery    OCR-USDC/EDVA      (703)   299-4599
Case 1:18-cr-00457-AJT Document 333 Filed 07/18/19 Page 129 of 141 PageID# 4315

                                                                          787
                                  Alfredo      -   Direct

     1   Q      Were they produced in a manner that would allow

     2   the defense to do word searches and other methods of

     3   examination?

     4   A      Yes, sir.

     5   Q      Now, all of these e-mails from FIG from the

     6   defendant's laptops, from the defendant's Gmail, from

     7   Alptekin's Gmail, from the others involved in the

     8   Turkey project, can you give us an order of magnitude,

     9   an estimate of how many e-mails were given to the

    10   defense?

    11                 MR. TROUT:       Your Honor, may we approach?

    12                 THE COURT:       Yes.

    13          (Conference at the bench, as follows:)

    14                 THE COURT:       Yes.

    15                 MR. TROUT:       Thank you, Your Honor.

    16                 I think this is getting pretty close to the

    17   defense having to produce --

    18                 THE COURT:       Yes, it is.

    19                 MR. GILLIS:       Your Honor, my understanding is

    20   that the defense plans to put on a defense.                   They are

    21   going to be calling two witnesses.                 They wanted to call

    22   them out of order.         I can call this witness in

    23   rebuttal, if necessary.

    24                 THE COURT:       Well, I'm going to let you just

    25   finish bringing out all the documents were taken over,


             Rhonda   F.   Montgomery     OCR-USDC/EDVA        (703)   299-4599
Case 1:18-cr-00457-AJT Document 333 Filed 07/18/19 Page 130 of 141 PageID# 4316

                                                                        788
                                 Courtovich    -   Cross

     1   but the way it's being presented does sound as if --

     2   you're giving the jury the impression that the defense

     3   should come forward with evidence of these items.                 So

     4   let's just get through it and complete it.

     5                 MR. GILLIS:       Yes, sir.

     6                 THE COURT:       Let's just complete all of this

     7   that was turned over.

     8                 MR. GILLIS:       Yes, sir.

     9                 THE COURT:       All right.

    10          (Proceedings continued in open court, as follows:)

    11                 THE COURT:       All right.   Mr. Gillis.

    12                 MR. GILLIS:       Thank you, Your Honor.

    13   BY MR. GILLIS:

    14   Q      So, Agent Alfredo, just to shorten this up, with

    15   respect to all of the electronic evidence that you had

    16   in this case available to you, was all of that turned

    17   over to the defense?

    18   A      Yes, sir.

    19                 MR. GILLIS:       Your Honor, that's all I have.

    20                 THE COURT:       All right.   Mr. Trout.

    21                 MR. TROUT:       Thank you, Your Honor.

    22                            CROSS-EXAMINATION

    23   BY MR. TROUT:

    24   Q      Special Agent Alfredo, you were the lead case

    25   agent in this case?


             Rhonda   F.   Montgomery     OCR-USDC/EDVA     (703)   299-4599
Case 1:18-cr-00457-AJT Document 333 Filed 07/18/19 Page 131 of 141 PageID# 4317

                                                                        789
                                  Courtovich    -   Cross

     1   A      Yes, sir.

     2   Q      How many agents were there working on this matter?

     3   A      Throughout the entire project?

     4   Q      Yes.

     5   A      Numerous.       I don't have an exact number.

     6                  MR. TROUT:       Your Honor, I would like to have

     7   marked for identification Defendant's Exhibit No. 117.

     8                  THE COURT:       All right.   Exhibit 117?

     9                  MR. TROUT:       Yes.

    10                  MR. GILLIS:       No objection, Your Honor.

    11                  THE COURT:       All right.   Do you want to move

    12   it into evidence?

    13                  MR. TROUT:       Yes, Your Honor.

    14                  THE COURT:       All right.   Exhibit 117 is

    15   admitted.

    16                  MR. TROUT:       Could we just show that on the

    17   screen.

    18   BY MR. TROUT:

    19   Q      Who is that?

    20   A      That is General Michael Flynn.

    21   Q      Now, in your investigation, you were aware that

    22   there was a Mutual Legal Assistance Treaty between the

    23   United States and the Netherlands, correct?

    24   A      Yes, sir.

    25   Q      You wanted to take advantage of that opportunity


             Rhonda    F.   Montgomery     OCR-USDC/EDVA    (703)   299-4599
Case 1:18-cr-00457-AJT Document 333 Filed 07/18/19 Page 132 of 141 PageID# 4318

                                                                        790
                                 Courtovich    -   Cross

     1   to get evidence from the Netherlands, correct?

     2   A      Yes, sir.

     3   Q      This is simply a treaty between two countries

     4   where they agreed that they will exchange evidence on a

     5   request assuming you go by the specified procedure to

     6   get evidence from the foreign country, correct?

     7   A      Yes, sir.

     8   Q      You took advantage of that opportunity to get

     9   evidence from the Netherlands; is that correct?

    10   A      We did, yes, sir.

    11   Q      You're aware that there is a Mutual Legal

    12   Assistance Treaty with Turkey as well, correct?

    13   A      Yes, sir.

    14   Q      The same deal, agreement between two countries to

    15   provide evidence on request, right?

    16   A      Yes, sir.

    17   Q      You made no request for evidence from the

    18   government of Turkey; isn't that correct?

    19   A      That's correct.

    20   Q      So you never even asked for bank records or

    21   financial records from Turkey that would perhaps,

    22   according to the government's theory of the case, show

    23   evidence of money going from Turkey to Alptekin,

    24   correct?

    25   A      Correct.


             Rhonda   F.   Montgomery   OCR-USDC/EDVA       (703)   299-4599
Case 1:18-cr-00457-AJT Document 333 Filed 07/18/19 Page 133 of 141 PageID# 4319

                                                                        791
                                  Courtovich   -   Cross

     1   Q      How much time did you spend on all of the word

     2   searches that you've described?

     3   A      It took some time.        I don't have an exact amount.

     4   Q      Was it more than ten hours?

     5   A      I believe so.

     6   Q      More than 20 hours?

     7   A      Like I said, I don't have an exact time, but it

     8   took some time.

     9   Q      Now, when you got involved in this case, you

    10   wanted to understand some of the background, correct?

    11   A      Yes, sir.

    12   Q      You went to various open source material to find

    13   out about Turkey, yes?

    14   A      Perhaps, yes.

    15   Q      And about Gulen?

    16   A      Yes.

    17   Q      About General Flynn?

    18   A      Yes, sir.

    19   Q      And about the defendant, Bijan Kian?

    20   A      Yes, sir.

    21   Q      And did you want -- I think you indicated that you

    22   actually looked at -- I think it was the article in the

    23   New York Times that Mr. Alptekin had sent to indicate

    24   the challenges that Turkey was experiencing as a result

    25   of the coup.


             Rhonda    F.   Montgomery   OCR-USDC/EDVA      (703)   299-4599
Case 1:18-cr-00457-AJT Document 333 Filed 07/18/19 Page 134 of 141 PageID# 4320

                                                                        792
                                  Courtovich   -   Cross

     1   A      Yes, sir.

     2   Q      You did do other research about what was going on

     3   in Turkey, correct?

     4   A      A little bit.

     5   Q      Now, I would like you to look at Government

     6   Exhibit 50.         This is the op-ed that General Flynn

     7   published on November 8, correct?

     8   A      Yes, sir.

     9   Q      I would like you to look over at the second page

    10   to the part that begins, "For those of us who have

    11   closely studied the careers of Seyed Qutb and Hasan al

    12   Bana...."         Do you see that there?

    13   A      Yes, sir.

    14   Q      And it basically makes reference to the founders

    15   of the Muslim Brotherhood; is that correct?

    16   A      Yes, sir.

    17   Q      And essentially describes the Muslim Brotherhood

    18   as a terrorist organization?

    19   A      Do you want me to read the whole article?

    20   Q      So the paragraph that begins, "To professionals in

    21   the intelligence community, the stamp of terror is all

    22   over Mullah Gulen's statements in the tradition of Qutb

    23   and al Bana."         They're the founders of the Muslim

    24   Brotherhood.         Do you see that there?

    25   A      Yes, sir.


             Rhonda   F.    Montgomery   OCR-USDC/EDVA      (703)   299-4599
Case 1:18-cr-00457-AJT Document 333 Filed 07/18/19 Page 135 of 141 PageID# 4321

                                                                        793
                                  Courtovich    -   Cross

     1   Q       Do you recall receiving information in May 2017

     2   that President Erdogan was affiliated with the Muslim

     3   Brotherhood and was in solidarity with the Muslim

     4   Brotherhood and would never have approved of this op-ed

     5   as written?

     6   A       Sir, I did not receive that information.

     7   Q       Were you aware that that was an issue in this

     8   case?

     9   A       No, sir.

    10   Q       As you sit here today, you were not aware that

    11   that was an issue in this case?

    12   A       Between the Muslim Brotherhood and Erdogan?

    13   Q       That President Erdogan would never have approved

    14   of an op-ed that equated Gulen to the Muslim

    15   Brotherhood because of President Erdogan's affiliation

    16   with --

    17                  MR. GILLIS:       Objection, Your Honor.      This

    18   assumes facts that are not in evidence.

    19                  THE COURT:       Well, he's asking him, as the

    20   lead agent, whether he was aware that that was an

    21   issue.       I'll allow that.

    22   A       I was not aware of that.

    23   Q       Well, were you aware of an interview by

    24   Mr. Alptekin in May 2017?

    25   A       On CNN?


             Rhonda    F.   Montgomery     OCR-USDC/EDVA    (703)   299-4599
Case 1:18-cr-00457-AJT Document 333 Filed 07/18/19 Page 136 of 141 PageID# 4322

                                                                         794
                                 Courtovich       -   Cross

     1   Q      No.    With the FBI.

     2   A      Oh, yes, sir.

     3   Q      In that interview, weren't you told

     4   specifically --

     5                 MR. GILLIS:       Objection, Your Honor.

     6                 THE COURT:       Let me see counsel.

     7          (Conference at the bench, as follows:)

     8                 THE COURT:       All right.      What's the objection?

     9                 MR. GILLIS:       Well, Your Honor, first of all,

    10   again, it assumes facts.              I mean, he should be saying:

    11   What was there about this, rather than were you aware

    12   of that.      Because that assumes the facts in evidence,

    13   rather than asking the witness if that occurred.

    14   That's one objection.

    15                 THE COURT:       Well, as I understand it, he

    16   asked him whether he was aware there was an issue.                    He

    17   said no.      I assume he's trying to impeach him.

    18                 MR. TROUT:       Yes.

    19                 THE COURT:       Is that what's in that FBI memo?

    20                 MR. TROUT:       Yes.

    21                 THE COURT:       I'm going to let him answer.

    22                 MR. GILLIS:       So with respect to what Alptekin

    23   told the FBI, that -- you've heard objections all day

    24   long about Alptekin's hearsay being admissible.

    25                 THE COURT:       As I understand, it's not coming


             Rhonda   F.   Montgomery     OCR-USDC/EDVA       (703)   299-4599
Case 1:18-cr-00457-AJT Document 333 Filed 07/18/19 Page 137 of 141 PageID# 4323

                                                                           795
                                 Courtovich      -   Cross

     1   in for that.        It's just to impeach his testimony that

     2   he was not aware that was an issue.                 I'll give a

     3   limiting instruction.

     4                 MR. TROUT:       Just to be clear, if he was the

     5   case agent, I assume he was in court when we were

     6   arguing about this.         He's basically saying, I never

     7   knew anything about it until today.

     8                 THE COURT:       All right.     I'm going to let you

     9   do it.

    10                 MR. GILLIS:       Okay.   That's fine.

    11          (Proceedings continued in open court, as follows:)

    12                 THE COURT:       Mr. Trout.

    13                 MR. TROUT:       Thank you.

    14   BY MR. TROUT:

    15   Q      Special Agent Alfredo, were you aware from your

    16   interview with or the interview of Mr. Alptekin that he

    17   had pointed out that there was a problem with the op-ed

    18   but that Erdogan would never approve of an op-ed in

    19   which the Muslim Brotherhood was compared with Gulen?

    20                 MR. GILLIS:       Could I just ask counsel to

    21   clarify whether it was an interview he conducted or

    22   someone else conducted?

    23                 THE COURT:       Could you identify the source of

    24   what you're referring to.

    25                 MR. TROUT:       Sure.


             Rhonda   F.   Montgomery     OCR-USDC/EDVA        (703)   299-4599
Case 1:18-cr-00457-AJT Document 333 Filed 07/18/19 Page 138 of 141 PageID# 4324

                                                                        796
                                 Courtovich    -   Cross

     1   BY MR. TROUT:

     2   Q      Are you aware that the FBI conducted an interview

     3   of Mr. Alptekin?

     4   A      Yes, sir.

     5   Q      I take it that, as the lead agent, you would have

     6   reviewed that.

     7   A      Sure.

     8   Q      Are you aware then that Mr. Alptekin had during

     9   the course of the interview indicated that President

    10   Erdogan would never have approved an op-ed that equated

    11   the Muslim Brotherhood with Gulen?

    12   A      I'd have to refer back to that 302.

    13   Q      You were in court for various proceedings in this

    14   case; were you not?

    15   A      Some of them.

    16   Q      Were you aware that there was an issue raised by

    17   the defense about whether the government should look

    18   for evidence that the Muslim Brotherhood was aligned

    19   with Erdogan?

    20   A      I don't recall that information, no, sir.

    21   Q      All right.      Were you aware as part of your

    22   research Mr. -- Special Agent Alfredo, were you aware

    23   that in May 2017, Secretary of State Tillerson

    24   testified before Congress that in opposition to the

    25   Muslim Brotherhood being designated as a --


             Rhonda   F.   Montgomery   OCR-USDC/EDVA       (703)   299-4599
Case 1:18-cr-00457-AJT Document 333 Filed 07/18/19 Page 139 of 141 PageID# 4325

                                                                        797
                                 Courtovich    -   Cross

     1                 MR. GILLIS:       Objection, Your Honor.

     2                 THE COURT:       I'm going to ask him:       Are you

     3   aware of the Secretary of State Tillerson's remarks

     4   before Congress?

     5                 THE WITNESS:       No, Your Honor.

     6                 THE COURT:       All right.

     7   BY MR. TROUT:

     8   Q      So, Special Agent Alfredo, how much time did you

     9   spend interviewing anyone at the Department of State to

    10   understand the relationship of the Muslim Brotherhood

    11   and President Erdogan?

    12   A      I don't recall doing any interviews with people

    13   with the Department of State.

    14   Q      So you never even looked into the question of

    15   whether the Muslim Brotherhood was affiliated in some

    16   way with leaders of the government of Turkey?

    17   A      No, sir.

    18   Q      Did anybody ask you to look at that question from

    19   the government?

    20   A      I don't believe so.

    21   Q      At any time during the course of your

    22   investigation, did you give any consideration to

    23   whether Erdogan or senior Turkish officials would ever

    24   bless an op-ed that compared the Muslim Brotherhood to

    25   Gulen?


             Rhonda   F.   Montgomery     OCR-USDC/EDVA     (703)   299-4599
Case 1:18-cr-00457-AJT Document 333 Filed 07/18/19 Page 140 of 141 PageID# 4326

                                                                        798
                                 Courtovich    -   Cross

     1   A      That did not cross my mind.

     2   Q      Did you ever consider whether -- as you were doing

     3   your investigation, did you ever consider whether

     4   Erdogan or senior Turkish officials would ever bless an

     5   op-ed that equated the Muslim Brotherhood to a

     6   terrorist organization?

     7   A      It is not something I considered.

     8                 MR. TROUT:       One second, Your Honor, if I

     9   could.

    10          (Counsel confer.)

    11                 MR. TROUT:       Your Honor, there was a document

    12   that we would like to be able to show the witness to

    13   refresh his recollection.

    14                 THE COURT:       All right.

    15                 MR. TROUT:       If we could --

    16                 THE COURT:       Are you having trouble finding

    17   it?

    18                 MR. TROUT:       Yes, we are.

    19                 THE COURT:       All right.     Ladies and gentlemen,

    20   we'll take our luncheon recess at this time.                We'll

    21   reconvene at 2:00.         Do not discuss this case among

    22   yourselves during the luncheon recess.

    23          (The jury exits at 1:00.)

    24                 THE COURT:       We'll stand in recess until 2:00.

    25                 Special Agent, do not discuss your testimony


             Rhonda   F.   Montgomery     OCR-USDC/EDVA     (703)   299-4599
Case 1:18-cr-00457-AJT Document 333 Filed 07/18/19 Page 141 of 141 PageID# 4327

                                                                        799
                                 Courtovich    -   Cross

     1   during the luncheon recess.

     2               THE WITNESS:       Yes, sir.

     3                ----------------------------------
                               Time: 1:01 p.m.
     4

     5

     6

     7

     8

     9

    10

    11

    12

    13

    14

    15

    16

    17

    18

    19

    20

    21
               I certify that the foregoing is a true and
    22
          accurate transcription of my stenographic notes.
    23

    24
                                                      /s/
    25                                   Rhonda F. Montgomery, CCR, RPR


           Rhonda   F.   Montgomery     OCR-USDC/EDVA       (703)   299-4599
